Exhibit 10.1

EXECUTION VERSION

 

 

 

$2,000,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

among

 

 

CBS CORPORATION,

 

CBS OPERATIONS INC.,

 

THE SUBSIDIARY BORROWERS PARTIES HERETO,

 

THE LENDERS NAMED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Syndication Agent

 

and

 

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND plc, UBS LOAN FINANCE LLC and

WELLS FARGO BANK, N.A.

as Co-Documentation Agents,

 

Dated as of March 18, 2013

 

 

 

 

J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I DEFINITIONS

 

1

Section 1.1.

Defined Terms

1

Section 1.2.

Terms Generally

18

 

 

 

Article II THE CREDITS

 

20

Section 2.1.

Commitments

20

Section 2.2.

Revolving Credit Loans; Competitive Loans

21

Section 2.3.

Competitive Bid Procedure

21

Section 2.4.

Revolving Credit Borrowing Procedure

24

Section 2.5.

Repayment of Loans

24

Section 2.6.

Swingline Loans

24

Section 2.7.

Letters of Credit

27

Section 2.8.

Conversion and Continuation Options

31

Section 2.9.

Fees

31

Section 2.10.

Interest on Loans; Eurocurrency Tranches; Etc.

32

Section 2.11.

Default Interest

33

Section 2.12.

Alternate Rate of Interest

33

Section 2.13.

Termination and Reduction of Commitments

34

Section 2.14.

Optional Prepayments of Revolving Credit Loans

34

Section 2.15.

Reserve Requirements; Change in Circumstances

35

Section 2.16.

Indemnity

36

Section 2.17.

Pro Rata Treatment; Funding Matters; Evidence of Debt

37

Section 2.18.

Sharing of Setoffs

38

Section 2.19.

Payments

39

Section 2.20.

Taxes

39

Section 2.21.

Termination or Assignment of Commitments Under Certain Circumstances

42

Section 2.22.

Currency Equivalents

42

Section 2.23.

Judgment Currency

43

Section 2.24.

Defaulting Lenders

44

 

 

 

Article III REPRESENTATIONS AND WARRANTIES

45

Section 3.1.

Corporate Existence

46

Section 3.2.

Financial Condition

46

Section 3.3.

Litigation

46

Section 3.4.

No Breach, etc.

46

Section 3.5.

Corporate Action

46

Section 3.6.

Approvals

47

Section 3.7.

ERISA

47

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 3.8.

Taxes

47

Section 3.9.

Investment Company Act

47

Section 3.10.

Environmental

47

Section 3.11.

Material Subsidiaries

47

 

 

 

Article IV CONDITIONS OF EFFECTIVENESS AND LENDING

47

Section 4.1.

Effectiveness

47

Section 4.2.

Initial Loans to Subsidiary Borrowers

48

Section 4.3.

All Credit Events

48

 

 

 

Article V COVENANTS

 

49

Section 5.1.

Financial Statements

49

Section 5.2.

Corporate Existence, Etc.

51

Section 5.3.

Insurance

52

Section 5.4.

Prohibition of Fundamental Changes

52

Section 5.5.

Limitation on Liens

53

Section 5.6.

Limitation on Subsidiary Indebtedness

54

Section 5.7.

Financial Covenants

54

Section 5.8.

Use of Proceeds

55

Section 5.9.

Transactions with Affiliates

55

Section 5.10.

Covenants Relating to Separation

55

 

 

 

Article VI EVENTS OF DEFAULT

55

 

 

 

Article VII THE AGENTS

 

57

 

 

 

Article VIII GUARANTEES

59

Section 8.1.

CBS Guarantee

59

Section 8.2.

CBS Operations Guarantee

62

 

 

 

Article IX MISCELLANEOUS

64

Section 9.1.

Notices

64

Section 9.2.

Survival of Agreement

65

Section 9.3.

Binding Effect

65

Section 9.4.

Successors and Assigns

65

Section 9.5.

Expenses; Indemnity

69

Section 9.6.

Right of Setoff

70

Section 9.7.

APPLICABLE LAW

70

Section 9.8.

Waivers; Amendment

70

Section 9.9.

Entire Agreement

71

Section 9.10.

WAIVER OF JURY TRIAL

71

Section 9.11.

Severability

71

Section 9.12.

Counterparts

71

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 9.13.

Headings

72

Section 9.14.

Jurisdiction; Consent to Service of Process

72

Section 9.15.

Confidentiality

72

Section 9.16.

Patriot Act Notice

73

Section 9.17.

Amendment and Restatement

73

 

 

ANNEXES

 

Annex I

Pricing Grid

 

 

 

 

EXHIBITS

 

Exhibit A-1

Administrative Questionnaire (Dollars)

Exhibit A-2

Administrative Questionnaire (Foreign Currency)

Exhibit B-1

Form of Competitive Bid Request

Exhibit B-2

Form of Notice of Competitive Bid Request

Exhibit B-3

Form of Competitive Bid

Exhibit B-4

Form of Revolving Credit Borrowing Request

Exhibit B-5

Form of Swingline Borrowing Request

Exhibit B-6

Form of Notice of Designated Letter of Credit

Exhibit B-7

Form of Subsidiary Borrower Designation

Exhibit B-8

Form of Subsidiary Borrower Request

Exhibit C

Form of Assignment and Acceptance

Exhibit D

Form of Confidentiality Agreement

Exhibit E

Form of Closing Certificate

Exhibit F

Form of Issuing Lender Agreement

Exhibit G

Form of Commitment Increase Supplement

Exhibit H

Form of Additional Lender Agreement

 

 

 

 

SCHEDULES

 

Schedule 1.1

Commitments; Addresses for Notices

Schedule 1.1(a)

Guarantees

Schedule 1.1(b)

Mandatory Cost Formula

Schedule 2.7

Designated Letters of Credit

Schedule 5.6

Subsidiary Indebtedness

Schedule VI(h)

Judgments

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 18, 2013, among CBS
CORPORATION, a Delaware corporation (“CBS”), CBS OPERATIONS INC., a Delaware
corporation (“CBS Operations”), each Subsidiary Borrower (as herein defined);
the lenders whose names appear on Schedule 1.1 hereto or who subsequently become
parties hereto as provided herein (the “Lenders”); JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMorgan Chase”), as administrative agent for the
Lenders; CITIBANK, N.A., a national banking association, as syndication agent
for the Lenders (in such capacity, the “Syndication Agent”); and BANK OF
AMERICA, N.A., DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY MUFG LOAN PARTNERS,
LLC, THE ROYAL BANK OF SCOTLAND plc, UBS LOAN FINANCE LLC and WELLS FARGO BANK,
N.A., as co-documentation agents for the Lenders (in such capacity, the
“Co-Documentation Agents”).

 

WITNESSETH:

 

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement (as defined below) as provided herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1.          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR Loan” shall mean (a) any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II and (b) any ABR Swingline Loan.

 

“ABR Revolving Credit Loan” shall mean any Revolving Credit Loan that is an ABR
Loan.

 

“ABR Swingline Exposures” shall mean at any time the aggregate principal amount
at such time of the outstanding ABR Swingline Loans.  The ABR Swingline Exposure
of any Lender at any time shall mean its Revolving Credit Percentage of the
aggregate ABR Swingline Exposures at such time.

 

“ABR Swingline Loan” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Absolute Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal rounded to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

 

“Additional Lender” shall have the meaning assigned to such term in
Section 2.1(b).

 

“Additional Lender Agreement” shall have the meaning assigned to such term in
Section 2.1(b).

 

“Administrative Agent” shall mean JPMorgan Chase, together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement, and any successor thereto pursuant to Article VII.

 

--------------------------------------------------------------------------------


 

“Administrative Agent Fee Letter” shall mean the Fee Letter with respect to this
Agreement between CBS and the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.9(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1 or A-2 hereto.

 

“Affiliate” shall mean, as to CBS, any Person which directly or indirectly
controls, is under common control with or is controlled by CBS.  As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise); provided, that, in any event, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.  Notwithstanding the foregoing, (a) no
individual shall be deemed to be an Affiliate of CBS solely by reason of his or
her being an officer, director or employee of CBS or any of its Subsidiaries and
(b) CBS Operations and CBS and their Subsidiaries shall not be deemed to be
Affiliates of each other, unless expressly stated to the contrary.

 

“Agents” shall mean the collective reference to the Administrative Agent, the
Joint Lead Arrangers, the Syndication Agent and the Co-Documentation Agents.

 

“Aggregate LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
applicable Issuing Lender or the Lenders, as the case may be, have not been
reimbursed by CBS or the relevant Subsidiary Borrower at such time.

 

“Agreement” shall mean this Credit Agreement, as further amended, supplemented
or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day (or, if such day is not a Business Day, the
immediately preceding Business Day), (b) the Federal Funds Effective Rate in
effect on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus ½ of 1% and (c) the Eurocurrency Rate as of such
day (or, if such day is not a Business Day, the immediately preceding Business
Day) for a one-month Interest Period commencing two Business Days thereafter
plus 1%.  For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Lender serving as the
Administrative Agent as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be

 

2

--------------------------------------------------------------------------------


 

conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be the greater of the rates
referred to in clause (a) or (c) above until the circumstances giving rise to
such inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective on the effective date of such change.

 

“Applicable Commitment Fee Rate” shall mean the “Applicable Commitment Fee Rate”
determined in accordance with the Pricing Grid set forth in Annex I hereto.

 

“Applicable LC Fee Rate” shall mean, as at any date, (a) with respect to
Financial Letters of Credit, the Applicable Margin for Eurocurrency Loans on
such date and (b) with respect to Non-Financial Letters of Credit, 50% of the
Applicable Margin for Eurocurrency Loans on such date.

 

“Applicable Margin” shall mean, as of any date, with respect to (a) any
Eurocurrency Loan that is a Revolving Credit Loan, a rate per annum equal to the
Credit Default Swap Spread in effect for Eurocurrency Loans on such day and
(b) any ABR Loan that is a Revolving Credit Loan, a rate per annum equal to the
Credit Default Swap Spread in effect for Eurocurrency Loans on such day less
1.0%.  Notwithstanding the foregoing, the Applicable Margin for Eurocurrency
Loans in effect at any time shall not be less than the “Minimum Applicable
Margin”, and shall not exceed the “Maximum Applicable Margin” as applicable to
Eurocurrency Loans in accordance with the Pricing Grid set forth in Annex I
hereto, and the Applicable Margin for ABR Loans in effect at any time shall not
be less than the “Minimum Applicable Margin” and shall not exceed the “Maximum
Applicable Margin” as applicable to ABR Loans in accordance with said Pricing
Grid.

 

“Applicable Rate” shall have the meaning assigned to such term in Annex I
hereto.

 

“ASC” shall mean Financial Accounting Standards Board Accounting Standards
Codification.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C.

 

“Bankruptcy Code”  shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified under 11 U.S.C. §§ 101 et seq.

 

“Basel III” shall have the meaning assigned to such term in Section 2.15.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Bonds” shall have the meaning assigned to such term in Section 8.2(g).

 

“Borrower” shall mean, as applicable, CBS or the relevant Subsidiary Borrower.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, (a) when used in connection with a
Eurocurrency Loan (including a Eurocurrency Loan denominated in Sterling), the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market, (b) when used in connection with any Loan denominated in Euro,
the term “Business

 

3

--------------------------------------------------------------------------------


 

Day” shall also exclude any day which is not a Target Day and (c) when used in
connection with any Loan denominated in Yen, the term “Business Day” shall also
exclude any day on which commercial banks in Tokyo, Japan are authorized or
required by law to remain closed.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property (other than satellite
transponders), or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“CBS” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“CBS Obligations” shall mean, with respect to CBS, the unpaid principal of and
interest on the Loans made to CBS (including, without limitation, interest
accruing after the maturity of the Loans made to CBS and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to CBS, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and all
other obligations, including its Guarantee obligations hereunder, and
liabilities of CBS to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

 

“CBS Operations” shall have the meaning assigned to such term in the preamble to
this Agreement.

 

“CDS Determination Date” shall mean (a) as to any Eurocurrency Loan, the second
Business Day prior to the Business Day such Eurocurrency Loan is borrowed and,
if applicable, the last Business Day prior to the continuation of such
Eurocurrency Loan, provided, that, in the case of any Eurocurrency Loan having
an Interest Period of greater than three months, the last Business Day prior to
each three-month period succeeding such initial three-month period shall also be
a CDS Determination Date with respect to any such Eurocurrency Loan, with the
applicable Credit Default Swap Spread, as so determined, to be in effect as to
such Eurocurrency Loan for each day commencing with the first day of the
applicable Interest Period until subsequently re-determined in accordance with
the foregoing, and (b) as to ABR Loans, initially on the Effective Date and
thereafter on the first Business Day of each succeeding calendar quarter.

 

“Closing Certificate” shall mean a certificate, substantially in the form of
Exhibit E.

 

“Closing Date” shall mean March 18, 2013.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

4

--------------------------------------------------------------------------------


 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans pursuant to Section 2.1, to make or refund
ABR Swingline Loans pursuant to Section 2.6 and to issue or participate in
Letters of Credit pursuant to Section 2.7, as set forth on Schedule 1.1, as such
Lender’s Commitment may be permanently terminated or reduced from time to time
pursuant to Section 2.13 or changed pursuant to Section 9.4.

 

“Commitment Increase Supplement” shall have the meaning assigned to such term in
Section 2.1(b).

 

“Commitment Fees” shall mean all fees payable pursuant to Section 2.9(a).

 

“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the aggregate outstanding
principal amount of Revolving Credit Loans, including the aggregate outstanding
principal amount of Letters of Credit, Swingline Loans and Competitive Loans,
and (b) the denominator of which is the Total Commitment (or, on any day after
termination of the Commitments, the Total Commitment in effect immediately
preceding such termination).

 

“Competitive Bid” shall mean an offer to make a Competitive Loan pursuant to
Section 2.3.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made pursuant to
Section 2.3(b), (a) in the case of a Eurocurrency Competitive Loan, the Margin,
and (b) in the case of an Absolute Rate Loan, the fixed rate of interest offered
by the Lender making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request made pursuant to Section 2.3 in
the form of Exhibit B-1.

 

“Competitive Loan” shall mean a Loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.3.  Each Competitive Loan shall be a
Eurocurrency Competitive Loan or an Absolute Rate Loan and, subject to Section
2.3(a) may be denominated in Dollars or a Foreign Currency.

 

“Compliance Certificate” shall have the meaning assigned to such term in Section
5.1.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 9.15(a).

 

“Confidentiality Agreement” shall mean a confidentiality agreement substantially
in the form of Exhibit D, with such changes as CBS may approve.

 

“Consolidated EBITDA” shall mean, with respect to CBS and its Consolidated
Subsidiaries (excluding Discontinued Operations) for any period, operating
profit (loss), plus other income (loss), plus interest income, plus depreciation
and amortization (excluding amortization related to programming rights,
prepublication costs, videocassettes and DVDs), excluding (a) gains (losses) on
sales of assets (except (I) gains (losses) on sales of inventory sold in the
ordinary course of business and (II) gains (losses) on sales of other assets if
such gains (losses) are less than $10,000,000 individually and less than
$50,000,000 in the aggregate during such period), (b) other non-cash items
(including (i) provisions for losses and additions to valuation allowances, (ii)
provisions for restructuring, litigation and environmental reserves and losses
on the Disposition of businesses, (iii) pension settlement charges, (iv)
non-cash expenses associated with grants of stock options, employee stock
purchase plans and other

 

5

--------------------------------------------------------------------------------


 

equity-based compensation awards to employees and directors, and (v) impairment
charges) and (c) items that were subject to capitalization prior to the
effectiveness of SFAS 141(R)/ASC 805 but that under such statement are required
to be expensed currently.

 

“Consolidated Indebtedness” shall mean as at any date the Indebtedness of CBS
and its Consolidated Subsidiaries determined on a consolidated basis that would
be reflected on a consolidated balance sheet as at such date prepared in
accordance with GAAP.

 

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of CBS, the ratio of (a) Consolidated Indebtedness as of such last day
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
then ended.

 

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

 

“Consolidated Tangible Assets” shall mean at any date the assets of CBS and its
Subsidiaries determined on such date on a consolidated basis, less goodwill and
other intangible assets.

 

“Credit Default Swap Spread” shall mean, at any CDS Determination Date, the
credit default swap spread applicable to Index Debt of CBS interpolated for a
period to the Revolving Credit Maturity Date, determined as of the close of
business on the Business Day immediately preceding such CDS Determination Date,
as reported and interpolated by Markit Group Limited or any successor thereto;
provided, that if such period is less than one year, the Credit Default Swap
Spread shall be based on the credit default swap spread shown for a period of
one year.  If at any time the Credit Default Swap Spread is unavailable, CBS and
the Lenders shall negotiate in good faith (for a period of up to 30 days after
the Credit Default Swap Spread becomes unavailable (such 30-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Rate for Eurocurrency Loans and ABR Loans.  The Applicable Margin for
Eurocurrency Loans and ABR Loans for any day which falls during the Negotiation
Period shall be based upon the Credit Default Swap Spread determined as of the
close of business on the Business Day immediately preceding the last CDS
Determination Date falling prior to the Negotiation Period.  If no such
alternative method is agreed upon during the Negotiation Period, the Applicable
Margin for Eurocurrency Loans and ABR Loans for any day subsequent to the end of
the Negotiation Period shall be a rate per annum equal to the “Maximum
Applicable Margin” for Eurocurrency Loans or ABR Loans, as the case may be,
referred to in the definition of “Applicable Margin” in accordance with the
Pricing Grid set forth in Annex I.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit hereunder (including the designation of a Designated Letter of Credit
as a “Letter of Credit” hereunder).  It is understood that conversions and
continuations pursuant to Section 2.8 do not constitute “Credit Events”.

 

“Debt Rating” shall mean the rating applicable to CBS’s senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money, as assigned by
either Rating Agency.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund any
portion of its Loans within three Business Days of the date required to be
funded by it hereunder, unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith

 

6

--------------------------------------------------------------------------------


 

determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
CBS, the Administrative Agent or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s good faith reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) failed, within
three Business Days after written request by the Administrative Agent, acting in
good faith, to confirm that it will comply with the terms of this Agreement
relating to its funding obligations under this Agreement, provided, that any
such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent, as reasonably
determined by the Administrative Agent, or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken, as reasonably determined by the
Administrative Agent, any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment, or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided,
that a Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or to the exercise of control over such Lender or any Person
controlling such Lender, by a governmental authority or instrumentality thereof.

 

“Designated Letters of Credit” shall mean each letter of credit issued by an
Issuing Lender that (a) is not a Letter of Credit hereunder at the time of its
issuance and is designated on or after the Effective Date by CBS or any
Subsidiary Borrower, with the consent of such Issuing Lender, as a “Letter of
Credit” hereunder by written notice to the Administrative Agent in the form of
Exhibit B-6 or (b) is a letter of credit issued under the Existing Credit
Agreement or listed on Schedule 2.7.

 

“Discontinued Operations” shall mean the assets/liabilities and operations
classified as “discontinued operations” pursuant to ASC 205-20 or Accounting
Principles Board Opinion No. 30.

 

“Disposition” shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Dodd-Frank” shall have the meaning assigned to such term in Section 2.15.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.8(b)).

 

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface

 

7

--------------------------------------------------------------------------------


 

water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to CBS, any trade or business
(whether or not incorporated) that is a member of a group of which CBS is a
member and which is treated as a single employer under Section 414 of the Code.

 

“Eurocurrency Competitive Loan” shall mean any Competitive Loan which is a
Eurocurrency Loan.

 

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” shall mean, with respect to an Interest Period pertaining to
any Eurocurrency Loan, the rate of interest determined on the basis of the rate
for deposits in Dollars or the relevant Foreign Currency, as the case may be,
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 (or, in the case of any
Foreign Currency, the applicable Reuters page) as of 11:00 a.m., London time,
two Business Days prior to the beginning of such Interest Period, plus (in the
case of a Lender whose applicable lending office is in the United Kingdom and
who has given notice thereof to the Administrative Agent and CBS) the Mandatory
Cost.  With respect to the preceding sentence, in the event that such rate does
not appear on such page of the Reuters Screen (or on any successor or substitute
page of such service), the “Eurocurrency Rate” shall instead be the interest
rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to
the average of the rates at which deposits in Dollars or the relevant Foreign
Currency, as the case may be, approximately equal in principal amount to (a) in
the case of a Eurocurrency Tranche, the portion of such Eurocurrency Tranche of
the Lender serving as Administrative Agent and (b) in the case of a Eurocurrency
Competitive Loan, a principal amount that would have been the portion of such
Loan of the Lender serving as the Administrative Agent had such Loan been a
Eurocurrency Revolving Credit Loan, and for a maturity comparable to such
Interest Period, are offered by the principal London offices of the Reference
Banks (or, if any Reference Bank does not at the time maintain a London office,
the principal London office of any affiliate of such Reference Bank) for
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Eurocurrency Revolving Credit Loan” shall mean any Revolving Credit Loan which
is a Eurocurrency Loan.  Subject to the limitations contained herein, a
Eurocurrency Revolving Credit Loan may be a Multi-Currency Revolving Loan.

 

“Eurocurrency Tranche” shall mean the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Eurocurrency Loans shall originally have been
made on the same day).

 

“Euros” shall mean the single currency of participating member states of the
European Monetary Union.

 

8

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning assigned to such term in Article VI;
provided, that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Exchange Act Report” shall have the meaning assigned to such term in Section
3.3.

 

“Excluded Taxes” shall have the meaning assigned to such term in Section
2.20(a).

 

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of March 16, 2011 among CBS, CBS Operations, the subsidiary borrowers
parties thereto, the lenders parties thereto, JPMorgan Chase, as administrative
agent, Citibank, N.A., as syndication agent and the co-documentation agents
parties thereto.

 

“Facility Exposure” shall mean, with respect to any Lender, the sum of (a) the
Outstanding Revolving Extensions of Credit of such Lender, (b) the aggregate
outstanding principal amount of any Competitive Loans made by such Lender and
(c) in the case of a Swingline Lender, the aggregate outstanding principal
amount of any Quoted Swingline Loans made by such Swingline Lender.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the
Issuing Lender Fees and the LC Fees.

 

“Financial Covenants” shall mean the financial covenants contained in Section
5.7.

 

“Financial Letter of Credit” shall mean any Letter of Credit that, as determined
by the Administrative Agent acting in good faith, (a) supports a financial
obligation and (b) qualifies for the 100% credit conversion factor under the
applicable Bank for International Settlements guidelines.

 

“Financial Officer” of any corporation shall mean its Chief Financial Officer,
its Vice President and Treasurer or its Vice President and Chief Accounting
Officer or, in each case, any comparable officer or any Person designated by any
such officer.

 

“Foreign Currency” shall mean any currency (including, without limitation, any
Multi-Currency, but excluding Dollars) which is readily transferable and readily
convertible by the relevant Lender or Issuing Lender, as the case may be, into
Dollars in the London interbank market.

 

“Foreign Exchange Rate” shall mean, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., London time, on such date on
the Reuters World Currency Page for such Foreign Currency.  In the event that
such rate does not, or ceases to, so appear on any Reuters World Currency Page,
the “Foreign Exchange Rate” with respect to such Foreign Currency shall be
determined by reference to such other publicly available source for determining
exchange rates as may be agreed upon by the Administrative Agent and CBS or, in
the absence of such agreement, such “Foreign Exchange Rate” shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency

 

9

--------------------------------------------------------------------------------


 

are then being conducted, at or about 11:00 a.m., local time, on such date for
the purchase of Dollars with such Foreign Currency for delivery two Business
Days later.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Bank” shall have the meaning specified in Section 9.4(i).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase Property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

 

“Increasing Lender” shall have the meaning assigned to such term in Section
2.1(b).

 

“Indebtedness” of any Person shall mean at any date, without duplication, (i)
all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations of
others endorsed (otherwise than for collection or deposit in the ordinary course
of business) or discounted or sold with recourse by such Person, or in respect
of which such Person is otherwise directly or indirectly liable, including,
without limitation, any Indebtedness in effect guaranteed by such Person through
any agreement (contingent or otherwise) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation, or to maintain the solvency or any
balance sheet or other financial condition of the obligor of such obligation,
provided, that Indebtedness of CBS and its Subsidiaries shall not include
obligations in existence on the date hereof in respect of Indebtedness of
Discontinued Operations, and (vii) all obligations of such Person as issuer,
customer or account party under letters of credit or bankers’ acceptances that
are either drawn or that back financial obligations that would otherwise be
Indebtedness; provided, however, that in each of the foregoing clauses (i)
through (vii), Indebtedness shall not include obligations (other than under this
Agreement) specifically with respect to (a) the production, distribution and
acquisition of motion pictures or other programming rights, talent or publishing
rights, (b) guarantees of Indebtedness that are identified on Schedule 1.1(a)
hereto, (c) the net change in the carrying value of Indebtedness relating to
fair value hedges in accordance with SFAS 133/ASC 815 and (d) securitization
transactions covered by SFAS 166/ASC 860 and SFAS 167/ASC 810.

 

10

--------------------------------------------------------------------------------


 

“Indemnified Person” shall have the meaning assigned to such term in Section
9.5(b).

 

“Indemnified Taxes” shall have the meaning assigned to such term in Section
2.20(a).

 

“Index Debt” shall mean senior, unsecured, non-credit enhanced long-term debt
issued by the Borrower.

 

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan or
Absolute Rate Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration or an Absolute Rate Loan with an Interest Period of more than
90 days’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration or 90 days’
duration, as the case may be, been applicable to such Loan and, in addition, the
date of any conversion of any Eurocurrency Revolving Credit Loan to an ABR Loan,
the date of repayment or prepayment of any Eurocurrency Loan and the applicable
Maturity Date; (b) with respect to any ABR Loan (other than an ABR Swingline
Loan which is not an Unrefunded Swingline Loan), the last day of each March,
June, September and December and the applicable Maturity Date; (c) with respect
to any ABR Swingline Loan (other than an Unrefunded Swingline Loan), the earlier
of (i) the day that is five Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date; and (d) with respect to any Quoted Swingline
Loan, the date established as such by the relevant Swingline Borrower and the
relevant Swingline Lender prior to the making thereof (but in any event no later
than the Revolving Credit Maturity Date).

 

“Interest Period” shall mean (a) as to any Eurocurrency Loan, the period
commencing on the borrowing date or conversion date of such Loan, or on the last
day of the immediately preceding Interest Period applicable to such Loan, as the
case may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 7
days (subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or
(subject to the prior consent of each Lender) 9 or 12 months thereafter, as the
relevant Borrower may elect, and (b) as to any Absolute Rate Loan, the period
commencing on the date of such Loan and ending on the date specified in the
Competitive Bid Request in which the offer to make such Absolute Rate Loan was
extended; provided, however, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurocurrency Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
notwithstanding anything to the contrary herein, no Borrower may select an
Interest Period which would end after the Maturity Date applicable to the
relevant Loan.  Interest shall accrue from and including that first day of an
Interest Period to but excluding the last day of such Interest Period.

 

“Issuing Lender” shall mean any Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, CBS and the Administrative
Agent; provided, that the Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by any of its Lender Affiliates (in which
case the term “Issuing Lender” shall include such Lender Affiliate with respect
to Letters of Credit issued by such Lender Affiliate); provided, further, with
respect to any Designated Letter of Credit, the term “Issuing Lender” shall
include the Lender or Lender Affiliate of such Lender which issued such
Designated Letter of Credit.

 

“Issuing Lender Agreement” shall mean an agreement, substantially in the form of
Exhibit F, executed by a Lender, CBS and the Administrative Agent pursuant to
which such Lender agrees to become an Issuing Lender hereunder.

 

11

--------------------------------------------------------------------------------


 

“Issuing Lender Fees” shall mean, as to any Issuing Lender, the fees set forth
in the applicable Issuing Lender Agreement.

 

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, a New York
corporation, and Citigroup Global Markets Inc., a New York corporation, as joint
lead arrangers and joint bookrunners.

 

“JPMorgan Chase” shall have the meaning assigned to such term in the preamble to
this Agreement.

 

 “LC Disbursement” shall mean any payment or disbursement made by an Issuing
Lender under or pursuant to a Letter of Credit.

 

“LC Exposure” shall mean, as to each Lender, such Lender’s Revolving Credit
Percentage of the Aggregate LC Exposure.

 

“LC Fee” shall have the meaning assigned to such term in Section 2.9(b).

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

 

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Letter of Credit Sublimit” shall mean, at any time, $300,000,000.

 

“Letters of Credit” shall mean letters of credit or bank guarantees issued by an
Issuing Lender for the account of CBS or any Subsidiary Borrower pursuant to
Section 2.7 (including any Designated Letters of Credit).

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.

 

“Loan” shall mean any loan made by a Lender hereunder.

 

“Loan Documents” shall mean this Agreement and the Administrative Agent Fee
Letter.

 

“Losses” shall have the meaning assigned to such term in Section 9.5(b).

 

“Mandatory Cost” shall mean, with respect to any period, the applicable
percentage rate per annum determined in accordance with Schedule 1.1(b)

 

“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal rounded to no
more than four places) to be added

 

12

--------------------------------------------------------------------------------


 

to or subtracted from the Eurocurrency Rate in order to determine the interest
rate applicable to such Loan, as specified in the Competitive Bid relating to
such Loan.

 

“Material Acquisition” shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by CBS and its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash consideration) in excess of
$100,000,000.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of CBS and its
Subsidiaries taken as a whole or (b) material impairment of the ability of CBS
to perform any of its obligations under this Agreement, excluding any effects
which may result from non-cash charges arising from SFAS 142/ASC 350, SFAS
144/ASC 360 and/or SFAS 123(R)/ASC 718, as applicable, issued by the Financial
Accounting Standards Board.

 

“Material Disposition” shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to CBS or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

 

“Material Subsidiary” shall mean any “significant subsidiary” of CBS as defined
in Regulation S-X of the SEC; provided, that each Subsidiary Borrower shall in
any event constitute a Material Subsidiary.

 

“Maturity Date” shall mean (a) in the case of the Revolving Credit Loans and the
ABR Swingline Loans, the Revolving Credit Maturity Date, (b) in the case of the
Quoted Swingline Loans, the date established as such by the relevant Swingline
Borrower and the relevant Swingline Lender prior to the making thereof (but in
any event no later than the Revolving Credit Maturity Date) and (c) in the case
of Competitive Loans, the last day of the Interest Period applicable thereto, as
specified in the related Competitive Bid Request.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multi-Currency” shall mean Euros, Sterling and Yen.

 

“Multi-Currency Revolving Loans” shall mean each Eurocurrency Revolving Credit
Loan denominated in any Multi-Currency.

 

“Multi-Currency Sublimit” shall mean with respect to (i) Euros, $350,000,000,
(ii) Sterling, $350,000,000 and (iii) Yen, $200,000,000, as the sublimit may be
decreased from time to time in accordance with Section 2.13.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by CBS or any ERISA Affiliate of
CBS and which is covered by Title IV of ERISA.

 

13

--------------------------------------------------------------------------------


 

“Negotiation Period” shall have the meaning assigned to such term in the
definition of Credit Default Swap Spread.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.21(b).

 

“Non-Financial Letter of Credit” shall mean any Letter of Credit that is not a
Financial Letter of Credit.

 

“Non-U.S. Person” shall have the meaning assigned to such term in Section
2.20(g).

 

“Original Effective Date” shall mean the “Effective Date” as defined in the
Existing Credit Agreement.

 

“Other Lender” shall have the meaning assigned to such term in Section 2.1(b).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Outdoor Americas” shall mean CBS’s Outdoor Americas business substantially as
described as a reportable segment (which may include certain liabilities of the
type and nature included in such segment reporting) in CBS’s Form 10-K filed
with the SEC on February 15, 2013.

 

“Outdoor Europe” shall mean CBS’s Outdoor Europe business presented as a
Discontinued Operation in CBS’s Form 10-K filed with the SEC on February 15,
2013.

 

“Outstanding Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
LC Exposure at such time and (c) such Lender’s ABR Swingline Exposure at such
time.

 

“Participant Register” shall have the meaning assigned to such term in Section
9.4(f).

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.16.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which is maintained for employees of CBS
or any ERISA Affiliate.

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.

 

“Pro Forma Period” shall have the meaning assigned to such term in Section
1.2(c).

 

14

--------------------------------------------------------------------------------


 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Quoted Swingline Loans” shall have the meaning assigned to such term in Section
2.6(a).

 

“Quoted Swingline Rate” shall have the meaning assigned to such term in Section
2.6(a).

 

“Rating Agencies” shall mean S&P and Moody’s.

 

“Reference Banks” shall mean JPMorgan Chase and Citibank N.A.

 

“Register” shall have the meaning assigned to such term in Section 9.4(d).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Required Lenders” shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).

 

“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit B-4.

 

“Revolving Credit Loans” shall mean the revolving loans made by the Lenders to
any Borrower pursuant to Section 2.4.  Each Revolving Credit Loan shall be a
Eurocurrency Loan or an ABR Loan.

 

“Revolving Credit Maturity Date” shall mean March 15, 2018.

 

“Revolving Credit Percentage” of any Lender at any time shall mean the
percentage of the aggregate Commitments (or, following any termination of all
the Commitments, the Commitments most recently in effect) represented by such
Lender’s Commitment (or, following any such termination, the Commitment of such
Lender most recently in effect).

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, or any successor
thereto.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Separation” shall mean the Disposition of SeparationCo in whole or in part in
one or more transactions (including, without limitation, pursuant to a
split-off, spin off, distribution, dividend, public offering, conversion to a
real-estate investment trust, exchange offer, sale of stock or assets or any
combination of the foregoing).

 

15

--------------------------------------------------------------------------------


 

“SeparationCo” shall mean one or more Subsidiaries of the Borrower whose assets
(and the assets of any of its or their Subsidiaries) consist substantially
entirely of all or any portion of Outdoor Americas.

 

“SFAS” shall have the meaning assigned to such term in Section 1.2(b).

 

“SPC” shall have the meaning specified in Section 9.4(i).

 

“Specified Currency Availability” shall mean the Multi-Currency Sublimit with
respect to the relevant Multi-Currency less the Dollar equivalent of the
aggregate principal amount of all Multi-Currency Revolving Loans denominated in
such Multi-Currency outstanding on the date of borrowing.

 

“Spot Rate” shall mean, at any date, the Administrative Agent’s or applicable
Lender’s, as the case may be (or, for purposes of determinations in respect of
the Aggregate LC Exposure related to Letters of Credit issued in a Foreign
Currency, the Issuing Lender’s or Issuing Lenders’, as the case may be), spot
buying rate for the relevant Foreign Currency against Dollars as of
approximately 11:00 a.m. (London time) on such date for settlement on the second
Business Day.

 

“Sterling” shall mean British Pounds Sterling, the lawful currency of the United
Kingdom on the date hereof.

 

“Subsidiary” shall mean, for any Person (the “Parent”), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
are at the time directly or indirectly owned or controlled by the Parent or one
or more of its Subsidiaries or by the Parent and one or more of its
Subsidiaries.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of CBS.

 

“Subsidiary Borrower” shall mean any Subsidiary of CBS (other than SeparationCo
and its Subsidiaries after the earlier of (x) the incurrence of Indebtedness
pursuant to Section 5.6(i) or (y) the time of Separation) (a) which is
designated as a Subsidiary Borrower by CBS pursuant to a Subsidiary Borrower
Designation, (b) which has delivered to the Administrative Agent a Subsidiary
Borrower Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 4.2; provided that if SeparationCo or any of its
Subsidiaries is designated as a “Subsidiary Borrower” hereunder, SeparationCo or
any of its Subsidiaries or any Person designated by it shall repay any
outstanding Loans incurred by SeparationCo or any of its Subsidiaries prior to
the earlier to occur of clause (x) and (y) above and shall cease to be a
Subsidiary Borrower at such time.

 

“Subsidiary Borrower Designation” shall mean a designation, substantially in the
form of Exhibit B-7, which may be delivered by CBS and approved by CBS and shall
be accompanied by a Subsidiary Borrower Request.

 

“Subsidiary Borrower Obligations” shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and

 

16

--------------------------------------------------------------------------------


 

liabilities of such Subsidiary Borrower to the Administrative Agent or to any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement.

 

“Subsidiary Borrower Request” shall mean a request, substantially in the form of
Exhibit B-8, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.

 

“Swingline Borrower” shall mean CBS and any Subsidiary Borrower designated as a
“Swingline Borrower” by CBS in a written notice to the Administrative Agent;
provided, that, unless otherwise agreed by the Administrative Agent, no more
than one Subsidiary Borrower may be a Swingline Borrower at any one time.  Only
a Subsidiary Borrower which is a U.S. Person may be a Swingline Borrower.

 

“Swingline Commitment” shall mean, (i) with respect to any Swingline Lender, the
Commitment of such Lender to make ABR Swingline Loans pursuant to Section 2.6,
as designated in accordance with Section 2.6(g) and as set forth on Schedule
1.1, and (ii) in the aggregate, $200,000,000.

 

“Swingline Lender” shall mean any Lender designated from time to time by CBS,
and approved by such Lender, as a “Swingline Lender” pursuant to Section 2.6(g).

 

“Swingline Loans” shall mean the collective reference to the ABR Swingline Loans
and the Quoted Swingline Loans.

 

“Swingline Percentage” of any Swingline Lender at any time shall mean the
percentage of the aggregate Swingline Commitments represented by such Swingline
Lender’s Swingline Commitment.

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Target Day” shall mean any day on which (i) Target2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

“Target2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” shall mean all taxes, levies, imposts, duties, charges, fees,
deductions, charges or withholdings, and all liabilities with respect thereto
imposed by or on behalf of any Governmental Authority together with any interest
or penalties.

 

“Test Period” shall have the meaning assigned to such term in Section 1.2(c).

 

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments in effect at such time.

 

“Total Facility Exposure” shall mean at any time the aggregate amount of the
Facility Exposures at such time.

 

“Total Facility Percentage” shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) such Lender’s Commitment (or (x) for
the purposes of acceleration of

 

17

--------------------------------------------------------------------------------


 

the Loans pursuant to clause (II) of Article VI or (y) if the Commitments have
terminated, such Lender’s Facility Exposure) and (b) the aggregate of all
Lenders’ Commitments (or (x) for the purposes of acceleration of the Loans
pursuant to clause (II) of Article VI or (y) if the Commitments have terminated,
the Total Facility Exposure).

 

“Total Multi-Currency Sublimit” shall mean $750,000,000, as such sublimit may be
decreased from time to time in accordance with Section 2.13.

 

“Total Specified Currency Availability” shall mean with respect to
Multi-Currency Revolving Loans, $750,000,000 (as decreased from time to time
pursuant to Section 2.13) less the Dollar equivalent of the aggregate principal
amount of all Multi-Currency Revolving Loans then outstanding.

 

“Transferee” shall mean any assignee or participant described in Section 9.4(b)
or (f).

 

“Type” when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined.  For purposes hereof, “Rate” shall
mean the Eurocurrency Rate, the Alternate Base Rate, the Quoted Swingline Rate
and the rate paid on Absolute Rate Loans.

 

“Unrefunded Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(d).

 

“U.S. Person” shall mean a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.

 

“Voting Capital Stock” shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote in the election of the board of directors or other Persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).

 

“Wholly Owned Subsidiary” shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors’
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of “Subsidiary”).

 

“Yen” shall mean the lawful currency of Japan.

 

SECTION 1.2.          Terms Generally.  (a)  The definitions in Section 1.1
shall apply equally to both the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall, except where the context otherwise requires, be deemed to be
followed by the phrase “without limitation”.  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.

 

(b)          Except as otherwise expressly provided herein, all terms of an
accounting nature shall be construed in accordance with GAAP in effect from time
to time.  The parties hereto agree, however, that in the event that any change
in accounting principles from those used in the preparation of the financial
statements referred to in Section 3.2 is, after December 31, 2012, occasioned by
the promulgation of rules, regulations, pronouncements, opinions and statements
by or required by the Financial Accounting Standards Board or Accounting
Principles Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and such change
materially affects the calculation of any component of the Financial Covenants
or any standard or term

 

18

--------------------------------------------------------------------------------


 

contained in this Agreement, the Administrative Agent and CBS shall negotiate in
good faith to amend such Financial Covenant, standards or terms found in this
Agreement (other than in respect of financial statements to be delivered
hereunder) so that, upon adoption of such changes, the criteria for evaluation
of CBS’s and its Subsidiaries’ financial condition shall be the same after such
change as if such change had not been made; provided, however, that (i) any such
amendments shall not become effective for purposes of this Agreement unless
approved by the Required Lenders and (ii) if CBS and the Required Lenders cannot
agree on such an amendment, then the calculations under such Financial Covenant,
standards or terms shall continue to be computed without giving effect to such
change in accounting principles.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (A) any election under Statement of Financial
Accounting Standards (“SFAS”) 159/ASC 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of CBS or any Subsidiary at “fair value”, as defined therein, (B)
the net change in the carrying value of Indebtedness relating to fair value
hedges in accordance with SFAS 133/ASC 815 or (C) SFAS 166/ASC 860 or SFAS
167/ASC 810 insofar as they affect the accounting treatment of CBS’s asset
securitization programs.

 

(c)          For the purposes of calculating Consolidated EBITDA for any period
(a “Test Period”), (i) if at any time from the period (a “Pro Forma Period”)
commencing on the second day of such Test Period and ending on the date which is
ten days prior to the date of delivery of the Compliance Certificate in respect
of such Test Period (or, in the case of any pro forma calculation made pursuant
hereto in respect of a particular transaction, ending on the date such
transaction is consummated after giving effect thereto), CBS or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such Test
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the Property which is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Test Period;
(ii) if during such Pro Forma Period CBS or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Test Period shall be
calculated after giving pro forma effect thereto (including the incurrence or
assumption of any Indebtedness in connection therewith) as if such Material
Acquisition (and the incurrence or assumption of any such Indebtedness) occurred
on the first day of such Test Period; and (iii) if during such Pro Forma Period
any Person that subsequently became a Subsidiary or was merged with or into CBS
or any Subsidiary since the beginning of such Pro Forma Period shall have
entered into any disposition or acquisition transaction that would have required
an adjustment pursuant to clause (i) or (ii) above if made by CBS or a
Subsidiary during such Pro Forma Period, Consolidated EBITDA for such Test
Period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such Test Period.  For the purposes of
this paragraph, whenever pro forma effect is to be given to a Material
Disposition or Material Acquisition, the amount of income or earnings relating
thereto, the pro forma calculations shall be determined in good faith by a
Financial Officer of CBS.  If any Indebtedness bears a floating rate of interest
and the incurrence or assumption thereof is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated as if the rate in
effect on the last day of the relevant Pro Forma Period had been the applicable
rate for the entire relevant Test Period (taking into account any interest rate
protection agreement applicable to such Indebtedness if such interest rate
protection agreement has a remaining term in excess of 12 months).  Comparable
adjustments shall be made in connection with any determination of Consolidated
EBITDA.

 

(d)          For purposes of the Financial Covenants, (i) the Discontinued
Operations shall be disregarded and (ii) the businesses classified as
Discontinued Operations shall be limited to those businesses treated as such in
the financial statements of CBS referred to in the definition of “Discontinued
Operations” and the accounting treatment of Discontinued Operations shall be
consistent with the accounting treatment thereof in such financial statements.

 

19

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.1.          Commitments.  (a)  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender agrees, severally and not jointly, to make Revolving Credit Loans to
CBS or any Subsidiary Borrower, at any time and from time to time on and after
the Effective Date and until the earlier of (a) the Business Day immediately
preceding the Revolving Credit Maturity Date and (b) the termination of the
Commitment of such Lender, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment, provided, that after giving
effect to each Revolving Credit Loan the Total Facility Exposure shall not
exceed the Total Commitment then in effect.  Each Borrower may borrow, prepay
and reborrow Revolving Credit Loans on and after the Effective Date and prior to
the Revolving Credit Maturity Date, subject to the terms, conditions and
limitations set forth herein.

 

(b)          (i)  Notwithstanding anything to the contrary contained in this
Agreement, CBS may request from time to time that the Total Commitment be
increased by an amount not less than $50,000,000 or a whole multiple of
$25,000,000 in excess thereof, provided, that in no event shall the Total
Commitment exceed $2,500,000,000.  Any such increase in the Total Commitment
shall be effected by CBS (x) requesting one or more of the Lenders to increase
their respective Commitments and/or (y) arranging for one or more banks or
financial institutions not parties hereto (each an “Other Lender”) to become
parties to and Lenders under this Agreement, provided, that, in the case of this
clause (y), the Administrative Agent shall have consented to such Other Lender,
which consent shall not be unreasonably withheld.  In no event may any Lender’s
Commitment be increased without the prior written consent of such Lender.  The
Total Commitment may only be increased at a time when no Default or Event of
Default shall have occurred and be continuing and when each of the
representations and warranties made by CBS in Article III shall be true and
correct in all material respects on and as of such time (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(ii)          If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Commitment hereunder (any such Lender, an “Increasing
Lender”), it shall enter into a written agreement to that effect with CBS and
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (a “Commitment Increase Supplement”), which agreement shall
specify, among other things, the amount of the increased Commitment of such
Increasing Lender.  Upon the effectiveness of such Increasing Lender’s increase
in Commitment, Schedule 1.1 shall, without further action, be deemed to have
been amended to reflect its increased Commitment.  Any Other Lender which is
willing to become a party hereto and a Lender hereunder and that has been
consented to by the Administrative Agent shall enter into a written agreement
with CBS and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (an “Additional Lender Agreement”),
which agreement shall specify, among other things, its Commitment hereunder. 
Upon the execution by the Administrative Agent, CBS and such Other Lender of
such Additional Lender Agreement, such Other Lender shall become and be deemed a
party hereto and a “Lender” hereunder for all purposes hereof and shall enjoy
all rights and assume all obligations on the part of the Lenders set forth in
this Agreement, and its Commitment shall be the amount specified in its
Additional Lender Agreement; and, Schedule 1.1 shall, without further action, be
deemed to have been amended to reflect such Commitment.  Each Other Lender which
executes and delivers an Additional Lender Agreement and becomes a party hereto
and a “Lender” hereunder is hereinafter referred to as an “Additional Lender.”

 

20

--------------------------------------------------------------------------------


 

(iii)         Concurrently with the execution by an Increasing Lender of a
Commitment Increase Supplement or by an Additional Lender of an Additional
Lender Agreement, the Borrowers shall make such borrowings from such Increasing
Lender or Additional Lender, and/or shall make such prepayments of outstanding
Revolving Credit Loans, and the Administrative Agent shall reallocate the LC
Exposures and ABR Swingline Exposure of the Lenders, as shall be required to
cause the aggregate outstanding principal amount of the Outstanding Revolving
Extensions of Credit of each Lender (including each such Increasing Lender and
Additional Lender) to be proportional to such Lender’s share of the Total
Commitment after giving effect to the increase thereof.

 

SECTION 2.2.          Revolving Credit Loans; Competitive Loans.  (a)  Each
Revolving Credit Loan shall be made to the relevant Borrower by the Lenders
ratably in accordance with their respective Commitments, in accordance with the
procedures set forth in Section 2.4.  Each Competitive Loan shall be made to the
relevant Borrower by the Lender whose Competitive Bid therefor is accepted, and
in the amount so accepted, in accordance with the procedures set forth in
Section 2.3.  The Revolving Credit Loans or Competitive Loans shall be made in
minimum amounts equal to (i) in the case of Competitive Loans, $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (ii) in the case of
Eurocurrency Revolving Credit Loans denominated in Dollars, $25,000,000 or an
integral multiple of $5,000,000 in excess thereof, (iii) in the case of
Multi-Currency Revolving Loans, the Dollar equivalent of $25,000,000 or an
integral multiple of $5,000,000 in excess thereof and (iv) in the case of ABR
Revolving Credit Loans, $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (or (A) in the case of Revolving Credit Loans, an aggregate
principal amount equal to the remaining balance of the available Total
Commitment or, if less, (B) with respect to Multi-Currency Revolving Loans, the
lesser of (1) the Specified Currency Availability with respect to such currency
and (2) the Total Specified Currency Availability).

 

(b)          Each Lender shall make each Loan (other than a Swingline Loan, as
to which this Section 2.2 shall not apply, and a Multi-Currency Revolving Loan)
to be made by it on the proposed date thereof by wire transfer of immediately
available funds to the Administrative Agent in New York, New York, not later
than 12:00 noon, New York City time (or, in connection with an ABR Loan to be
made on the same day on which a notice is submitted, 12:30 p.m., New York City
time) and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent.  Each Lender shall make each
Multi-Currency Revolving Loan to be made by it on the proposed date thereof by
wire transfer of immediately available funds to the Administrative Agent at its
offices at J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y
5AJ, United Kingdom, not later than (i) in the case of any Multi-Currency
Revolving Loan denominated in Euros or Sterling, 1:00 p.m., London time, or (ii)
in the case of any Multi-Currency Revolving Loan denominated in Yen, 11:00 a.m.,
Tokyo time, and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent.

 

SECTION 2.3.          Competitive Bid Procedure.  (a)  In order to request
Competitive Bids, the relevant Borrower shall hand deliver or telecopy to the
Administrative Agent a duly completed Competitive Bid Request in the form of
Exhibit B-1, to be received by the Administrative Agent (i) in the case of a
Eurocurrency Competitive Loan in Dollars, not later than 10:00 a.m., New York
City time, four Business Days before a proposed Competitive Loan, (ii) in the
case of a Eurocurrency Competitive Loan in a Foreign Currency, not later than
10:00 a.m., New York City time, five Business Days before a proposed Competitive
Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not later than
10:00 a.m., New York City time, one Business Day before a proposed Competitive
Loan and (iv) in the case of an Absolute Rate Loan in a Foreign Currency, not
later than 10:00 a.m., New York City time, three Business Day before a proposed
Competitive Loan.  A Competitive Bid Request (A) that does not

 

21

--------------------------------------------------------------------------------


 

conform substantially to the format of Exhibit B-1 may be rejected in the
Administrative Agent’s discretion (exercised in good faith), and (B) for a
Competitive Loan denominated in a Foreign Currency will be rejected by the
Administrative Agent if, after giving effect thereto, the Dollar equivalent of
the aggregate face amount of all Competitive Loans denominated in Foreign
Currencies then outstanding would exceed $150,000,000 or if the Total Facility
Exposure would exceed the Total Commitment then in effect, as determined by the
Administrative Agent, and, in each case, the Administrative Agent shall promptly
notify the relevant Borrower of such rejection by telephone, confirmed by
telecopier.  Such request shall in each case refer to this Agreement and specify
(w) whether the Competitive Loan then being requested is to be a Eurocurrency
Competitive Loan or an Absolute Rate Loan, (x) the currency, (y) the date of
such Loan (which shall be a Business Day) and the aggregate principal amount
thereof which shall be in a minimum principal amount of the equivalent of
$5,000,000 and, in the case of a Competitive Bid for a Competitive Loan in
Dollars, in an integral multiple of $1,000,000, and (z) the Interest Period with
respect thereto (which may not end after the Revolving Credit Maturity Date). 
Promptly after its receipt of a Competitive Bid Request that is not rejected as
aforesaid (and in any event by 5:00 p.m., New York City time, on the date of
such receipt if such receipt occurs by the time specified in the first sentence
of this paragraph), the Administrative Agent shall invite by telecopier (in the
form set forth in Exhibit B-2) the Lenders to bid, on the terms and conditions
of this Agreement, to make Competitive Loans pursuant to such Competitive Bid
Request.

 

(b)          Each Lender may, in its sole discretion, make one or more
Competitive Bids to the relevant Borrower responsive to a Competitive Bid
Request.  Each Competitive Bid must be received by the Administrative Agent by
telecopier, in the form of Exhibit B-3, (i) in the case of a Eurocurrency
Competitive Loan in Dollars, not later than 9:30 a.m., New York City time, three
Business Days before a proposed Competitive Loan, (ii) in the case of a
Eurocurrency Competitive Loan in a Foreign Currency, not later than 9:30 a.m.,
New York City time, four Business Days before a proposed Competitive Loan, (iii)
in the case of an Absolute Rate Loan in Dollars, not later than 9:30 a.m., New
York City time, on the day of a proposed Competitive Loan, and (iv) in the case
of an Absolute Rate Loan in a Foreign Currency, not later than 9:30 a.m., New
York City time, two Business Days before a proposed Competitive Loan.  Multiple
Competitive Bids will be accepted by the Administrative Agent.  Competitive Bids
that do not conform substantially to the format of Exhibit B-3 may be rejected
by the Administrative Agent after conferring with, and upon the instruction of,
the relevant Borrower, and the Administrative Agent shall notify the Lender
making such nonconforming Competitive Bid of such rejection as soon as
practicable.  Each Competitive Bid shall refer to this Agreement and specify (x)
the principal amount in the relevant currency (which shall be in a minimum
principal amount of the equivalent of $5,000,000 and, in the case of a
Competitive Bid for a Competitive Loan in Dollars, in an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Loan requested by the relevant Borrower) of the Competitive Loan or Loans that
the applicable Lender is willing to make to the relevant Borrower, (y) the
Competitive Bid Rate or Rates at which such Lender is prepared to make the
Competitive Loan or Loans and (z) the Interest Period and the last day thereof. 
A Competitive Bid submitted pursuant to this paragraph (b) shall be irrevocable
(subject to the satisfaction of the conditions to borrowing set forth in Article
IV).

 

(c)          The Administrative Agent shall promptly (and in any event by 10:15
a.m., New York City time, on the date on which such Competitive Bids shall have
been made) notify the relevant Borrower by telecopier of all the Competitive
Bids made, the Competitive Bid Rate and the principal amount in the relevant
currency of each Competitive Loan in respect of which a Competitive Bid was made
and the identity of the Lender that made each Competitive Bid.  The
Administrative Agent shall send a copy of all Competitive Bids to the relevant
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.3.

 

22

--------------------------------------------------------------------------------


 

(d)          The relevant Borrower may in its sole and absolute discretion,
subject only to the provisions of this paragraph (d), accept or reject any
Competitive Bid referred to in paragraph (c) above.  The relevant Borrower shall
notify the Administrative Agent by telephone, confirmed by telecopier in such
form as may be agreed upon by such Borrower and the Administrative Agent,
whether and to what extent it has decided to accept or reject any of or all the
Competitive Bids referred to in paragraph (c) above, (i) in the case of a
Eurocurrency Competitive Loan in Dollars, not later than 11:00 a.m., New York
City time, three Business Days before a proposed Competitive Loan, (ii) in the
case of a Eurocurrency Competitive Loan in a Foreign Currency, not later than
11:00 a.m., New York City time, four Business Days before a proposed Competitive
Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not later than
11:00 a.m., New York City time, on the day of a proposed Competitive Loan, and
(iv) in the case of an Absolute Rate Loan in a Foreign Currency, not later than
11:00 a.m., New York City time, on the Business Day before a proposed
Competitive Loan; provided, however, that (A) the failure by such Borrower to
give such notice shall be deemed to be a rejection of all the Competitive Bids
referred to in paragraph (c) above, (B) such Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if it has decided to
reject a Competitive Bid made at a lower Competitive Bid Rate, (C) the aggregate
amount of the Competitive Bids accepted by such Borrower shall not exceed the
principal amount specified in the Competitive Bid Request (but may be less than
that requested), (D) if such Borrower shall accept a Competitive Bid or
Competitive Bids made at a particular Competitive Bid Rate but the amount of
such Competitive Bid or Competitive Bids shall cause the total amount of
Competitive Bids to be accepted by it to exceed the amount specified in the
Competitive Bid Request, then such Borrower shall accept a portion of such
Competitive Bid or Competitive Bids in an amount equal to the amount specified
in the Competitive Bid Request less the amount of all other Competitive Bids
accepted with respect to such Competitive Bid Request, which acceptance, in the
case of multiple Competitive Bids at such Competitive Bid Rate, shall be made
pro rata in accordance with the amount of each such Competitive Bid at such
Competitive Bid Rate, and (E) except pursuant to clause (D) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of the equivalent of $5,000,000 and, in
the case of a Competitive Bid for a Competitive Loan in Dollars, an integral
multiple of $1,000,000; provided, further, however, that if a Competitive Loan
must be in an amount less than the equivalent of $5,000,000 because of the
provisions of clause (D) above, such Competitive Loan may be for a minimum of,
in the case of a Competitive Bid for a Competitive Loan in Dollars, $1,000,000
or any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (D) above the amounts shall be rounded to integral
multiples of the equivalent of $1,000,000 (or, in the case of a Competitive Bid
for a Competitive Loan in a Foreign Currency, a multiple selected by the
Administrative Agent) in a manner which shall be in the discretion of such
Borrower.  A notice given by any Borrower pursuant to this paragraph (d) shall
be irrevocable.

 

(e)          The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy sent by the Administrative Agent,
and each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted.

 

(f)           On the date the Competitive Loan is to be made, each Lender
participating therein shall (i) if such Competitive Loan is to be made in
Dollars, make available its share of such Competitive Loan in Dollars not later
than 2:00 p.m. New York City time, in immediately available funds, in New York
to the Administrative Agent as notified by the Administrative Agent by two
Business Days notice and (ii) if such Competitive Loan is to be made in a
Foreign Currency, make available its share of such Competitive Loan in such
Foreign Currency, other than Yen, not later than 11:00 a.m. London time, and for
such Competitive Loan to be made in Yen, not later than 11:00 a.m., Tokyo time,
in

 

23

--------------------------------------------------------------------------------


 

immediately available funds, in London to the Administrative Agent as notified
by the Administrative Agent by one Business Day’s notice.

 

(g)          If the Lender which is the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the relevant Borrower at least one quarter of an
hour earlier than the latest time at which the other Lenders are required to
submit their Competitive Bids to the Administrative Agent pursuant to paragraph
(b) above.

 

(h)          All notices required by this Section 2.3 shall be given in
accordance with Section 9.1.

 

(i)           No Borrower shall have the right to prepay any Competitive Loan
without the consent of the Lender or Lenders making such Competitive Loan.

 

SECTION 2.4.          Revolving Credit Borrowing Procedure.  In order to request
a Revolving Credit Loan, the relevant Borrower shall hand deliver or telecopy to
the Administrative Agent a Revolving Credit Borrowing Request in the form of
Exhibit B-4 (a) in the case of a Eurocurrency Revolving Credit Loan denominated
in Dollars, not later than 11:00 a.m., New York City time, three Business Days
before a proposed borrowing, (b) in the case of a Multi-Currency Revolving Loan,
8:00 a.m., New York City time, three Business Days before a proposed borrowing
and (c) in the case of an ABR Revolving Credit Loan, not later than 11:00 a.m.,
New York City time, on the day of a proposed borrowing.  Such notice shall be
irrevocable and shall in each case specify (i) whether the Revolving Credit Loan
then being requested is to be a Eurocurrency Revolving Credit Loan or an ABR
Revolving Credit Loan, (ii) the date of such Revolving Credit Loan (which shall
be a Business Day) and the amount thereof; (iii) in the case of a Eurocurrency
Revolving Credit Loan, the Interest Period with respect thereto; and (iv) in the
case of a Multi-Currency Revolving Loan, the currency in which such Loan shall
be denominated.  The Administrative Agent shall promptly advise the Lenders of
any notice given pursuant to this Section 2.4 and of each Lender’s portion of
the requested Loan.

 

SECTION 2.5.          Repayment of Loans.  Each Borrower shall repay all
outstanding Revolving Credit Loans and ABR Swingline Loans made to it, in each
case on the Revolving Credit Maturity Date (or such earlier date on which the
Commitments shall terminate in accordance herewith).  Each Borrower shall repay
Quoted Swingline Loans and Competitive Loans made to it, in each case on the
Maturity Date applicable thereto.  Each Loan shall bear interest from and
including the date thereof on the outstanding principal balance thereof as set
forth in Section 2.10.  For the avoidance of doubt, subject to Article VIII,
each Borrower’s obligations hereunder are and shall be the several obligations
of such Borrower, and shall not be the joint and several obligations of the
Borrowers.

 

SECTION 2.6.          Swingline Loans.  (a)  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Swingline Lender agrees, severally and not jointly, at any time and from
time to time on and after the Effective Date and until the earlier of the
Business Day immediately preceding the Revolving Credit Maturity Date and the
termination of the Swingline Commitment of such Swingline Lender, (i) to make
available to any Swingline Borrower Swingline Loans (“Quoted Swingline Loans”)
on the basis of quoted interest rates (each, a “Quoted Swingline Rate”)
furnished by such Swingline Lender from time to time in its discretion to such
Swingline Borrower (through the Administrative Agent) and accepted by such
Swingline Borrower in its discretion and (ii) to make Swingline Loans (“ABR
Swingline Loans”) to any Swingline Borrower bearing interest at a rate equal to
the Alternate Base Rate in an aggregate principal amount (in the case of this
clause (ii)) not to exceed such Swingline Lender’s Swingline Commitment;
provided, that after giving effect to each Swingline Loan, the Total Facility
Exposure shall not exceed the Total Commitment then in effect.  The aggregate
outstanding principal amount of the Quoted Swingline Loans of any Swingline

 

24

--------------------------------------------------------------------------------


 

Lender, when added to the aggregate outstanding principal amount of the ABR
Swingline Loans of such Swingline Lender, may exceed such Swingline Lender’s
Swingline Commitment; provided, that in no event shall the aggregate outstanding
principal amount of the Swingline Loans exceed the aggregate Swingline
Commitments then in effect.  Each Quoted Swingline Loan shall be made only by
the Swingline Lender furnishing the relevant Quoted Swingline Rate.  Each ABR
Swingline Loan shall be made by the Swingline Lenders ratably in accordance with
their respective Swingline Percentages.  The Swingline Loans shall be made in a
minimum aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (or an aggregate principal amount equal to the
remaining balance of the available Swingline Commitments).  Each Swingline
Lender shall make the portion of each Swingline Loan to be made by it available
to any Swingline Borrower by means of a credit to the general deposit account of
such Swingline Borrower with the Administrative Agent or, with notice to the
Administrative Agent, a wire transfer, at the expense of such Swingline
Borrower, to an account designated in writing by such Swingline Borrower, in
each case by 3:30 p.m., New York City time, on the date such Swingline Loan is
requested to be made pursuant to paragraph (b) below, in immediately available
funds.  Each Swingline Borrower may borrow, prepay and reborrow Swingline Loans
on or after the Effective Date and prior to the Revolving Credit Maturity Date
(or such earlier date on which the Commitments shall terminate in accordance
herewith) on the terms and subject to the conditions and limitations set forth
herein.

 

(b)          The relevant Swingline Borrower shall give the Administrative Agent
telephonic, written or telecopy notice substantially in the form of Exhibit B-5
(in the case of telephonic notice, such notice shall be promptly confirmed by
telecopy) no later than 2:30 p.m., New York City time (or, in the case of a
proposed Quoted Swingline Loan, 12:00 noon, New York City time), on the day of a
proposed Swingline Loan.  Such notice shall be delivered on a Business Day,
shall be irrevocable (subject, in the case of Quoted Swingline Loans, to receipt
by the relevant Swingline Borrower of Quoted Swingline Rates acceptable to it)
and shall refer to this Agreement and shall specify the requested date (which
shall be a Business Day) and amount of such Swingline Loan.  The Administrative
Agent shall promptly advise the Swingline Lenders of any notice received from
any Swingline Borrower pursuant to this paragraph (b).  In the event that a
Swingline Borrower accepts a Quoted Swingline Rate in respect of a proposed
Quoted Swingline Loan, it shall notify the Administrative Agent (which shall in
turn notify the relevant Swingline Lender) of such acceptance no later than 2:30
p.m., New York City time, on the relevant borrowing date.

 

(c)          In the event that any ABR Swingline Loan shall be outstanding for
more than five Business Days, the Administrative Agent shall, on behalf of the
relevant Swingline Borrower (which hereby irrevocably directs and authorizes the
Administrative Agent to act on its behalf), request each Lender, including the
Swingline Lenders, to make an ABR Revolving Credit Loan in an amount equal to
such Lender’s Revolving Credit Percentage of the principal amount of such ABR
Swingline Loan.  Unless an event described in Article VI, paragraph (f) or (g),
has occurred and is continuing, each Lender will make the proceeds of its
Revolving Credit Loan available to the Administrative Agent for the account of
the Swingline Lenders at the office of the Administrative Agent prior to 12:00
noon, New York City time, in funds immediately available on the Business Day
next succeeding the date such notice is given.  The proceeds of such Revolving
Credit Loans shall be immediately applied to repay the ABR Swingline Loans.

 

(d)          A Swingline Lender that has made an ABR Swingline Loan to a
Borrower may at any time and for any reason, so long as Revolving Credit Loans
have not been made pursuant to Section 2.6(c) to repay such ABR Swingline Loan
as required by said Section, by written notice given to the Administrative Agent
not later than 12:00 noon New York City time on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
such unrefunded ABR Swingline Loans (the “Unrefunded Swingline Loans”), and each
Lender severally, unconditionally and

 

25

--------------------------------------------------------------------------------


 

irrevocably agrees that it shall purchase an undivided participating interest in
such ABR Swingline Loan in an amount equal to the amount of the Revolving Credit
Loan which otherwise would have been made by such Lender pursuant to Section
2.6(c), which purchase shall be funded by the time such Revolving Credit Loan
would have been required to be made pursuant to Section 2.6(c).  In the event
that the Lenders purchase undivided participating interests pursuant to the
first sentence of this paragraph (d), each Lender shall immediately transfer to
the Administrative Agent, for the account of such Swingline Lender, in
immediately available funds, the amount of its participation.  Any Lender
holding a participation in an Unrefunded Swingline Loan may exercise any and all
rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the relevant Swingline Borrower to such Lender by reason thereof
as fully as if such Lender had made a Loan directly to such Swingline Borrower
in the amount of such participation.

 

(e)          Whenever, at any time after any Swingline Lender has received from
any Lender such Lender’s participating interest in an ABR Swingline Loan, such
Swingline Lender receives any payment on account thereof, such Swingline Lender
will promptly distribute to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded); provided, however, that in the event that such payment received by
such Swingline Lender is required to be returned, such Lender will return to
such Swingline Lender any portion thereof previously distributed by such
Swingline Lender to it.

 

(f)           Notwithstanding anything to the contrary in this Agreement, each
Lender’s obligation to make the Revolving Credit Loans referred to in Section
2.6(c) and to purchase and fund participating interests pursuant to Section
2.6(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or any Swingline Borrower
may have against any Swingline Lender, any Swingline Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default (other than an Event of Default described in
Article VI, paragraph (f) or (g), in the case of each Lender’s obligation to
make Revolving Credit Loans pursuant to Section 2.6(c)) or the failure to
satisfy any of the conditions specified in Article IV; (iii) any adverse change
in the condition (financial or otherwise) of CBS or any of its Subsidiaries;
(iv) any breach of this Agreement by any Borrower or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

(g)          Upon written or telecopy notice to the Swingline Lenders and to the
Administrative Agent, CBS may at any time terminate, from time to time in part
reduce, or from time to time (with the approval of the relevant Swingline
Lender) increase, the Swingline Commitment of any Swingline Lender.  At any time
when there shall be fewer than ten Swingline Lenders, CBS may appoint from among
the Lenders a new Swingline Lender, subject to the prior consent of such new
Swingline Lender and prior notice to the Administrative Agent, so long as at no
time shall there be more than ten Swingline Lenders.  Notwithstanding anything
to the contrary in this Agreement, (i) if any ABR Swingline Loans shall be
outstanding at the time of any termination, reduction, increase or appointment
pursuant to the preceding two sentences, the Swingline Borrowers shall on the
date thereof prepay or borrow ABR Swingline Loans to the extent necessary to
ensure that at all times the outstanding ABR Swingline Loans held by the
Swingline Lenders shall be pro rata according to the respective Swingline
Commitments of the Swingline Lenders and (ii) in no event may the aggregate
Swingline Commitments exceed $200,000,000.  On the date of any termination or
reduction of the Swingline Commitments pursuant to this paragraph (g), the
Swingline Borrowers shall pay or prepay so much of the Swingline Loans as shall
be necessary in order that, after giving effect to such termination or
reduction, (i) the aggregate outstanding principal amount of the ABR Swingline
Loans of any Swingline Lender will not

 

26

--------------------------------------------------------------------------------


 

exceed the Swingline Commitment of such Swingline Lender and (ii) the aggregate
outstanding principal amount of all Swingline Loans will not exceed the
aggregate Swingline Commitments.

 

(h)          Each Swingline Borrower may prepay any Swingline Loan in whole or
in part at any time without premium or penalty; provided, that such Swingline
Borrower shall have given the Administrative Agent written or telecopy notice
(or telephone notice promptly confirmed in writing or by telecopy) of such
prepayment not later than 10:30 a.m., New York City time, on the Business Day
designated by such Swingline Borrower for such prepayment; and provided,
further, that each partial payment shall be in an amount that is an integral
multiple of $1,000,000.  Each notice of prepayment under this paragraph (h)
shall specify the prepayment date and the principal amount of each Swingline
Loan (or portion thereof) to be prepaid, shall be irrevocable and shall commit
such Swingline Borrower to prepay such Swingline Loan (or portion thereof) in
the amount stated therein on the date stated therein.  All prepayments under
this paragraph (h) shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.  Each payment of principal of or
interest on ABR Swingline Loans shall be allocated, as between the Swingline
Lenders, pro rata in accordance with their respective Swingline Percentages.

 

SECTION 2.7.          Letters of Credit.  (a)  Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Issuing Lender agrees, at any time and from time to time on or after
the Effective Date until the earlier of (i) the fifth Business Day preceding the
Revolving Credit Maturity Date and (ii) the termination of the Commitments in
accordance with the terms hereof, to issue and deliver or to extend the expiry
of Letters of Credit for the account of any Borrower in an aggregate outstanding
undrawn amount which does not exceed the maximum amount specified in the
applicable Issuing Lender Agreement; provided, that (A) in no event shall the
Aggregate LC Exposure exceed the Letter of Credit Sublimit at any time and (B)
after giving effect to each issuance of a Letter of Credit, the Total Facility
Exposure shall not exceed the Total Commitment then in effect.  Each Letter of
Credit (i) shall be in a form approved in writing by the applicable Borrower and
the applicable Issuing Lender and (ii) shall permit drawings upon the
presentation of such documents as shall be specified by such Borrower in the
applicable notice delivered pursuant to paragraph (c) below.  The Lenders agree
that, subject to compliance with the conditions precedent set forth in Section
4.3, any Designated Letter of Credit may be designated as a Letter of Credit
hereunder from time to time on or after the Effective Date pursuant to the
procedures specified in the definition of “Designated Letters of Credit”.  The
letters of credit outstanding under the Existing Credit Agreement on the Closing
Date shall be deemed to be Letters of Credit issued under this Agreement for the
account of the Borrower on the Closing Date.

 

(b)          Each Letter of Credit shall by its terms expire not later than the
fifth Business Day preceding the Revolving Credit Maturity Date.  Any Letter of
Credit may provide for the renewal thereof for additional periods (which shall
in no event extend beyond the date referred to in the preceding sentence).  Each
Letter of Credit shall by its terms provide for payment of drawings in Dollars
or in a Foreign Currency; provided, that a Letter of Credit denominated in a
Foreign Currency may not be issued if, after giving effect thereto, the Dollar
equivalent (calculated on the basis of the applicable Foreign Exchange Rate) of
the aggregate face amount of all Letters of Credit denominated in Foreign
Currencies then outstanding would exceed $150,000,000, as determined by the
Administrative Agent acting in good faith.

 

(c)          The applicable Borrower may request the issuance of Letters of
Credit in a form reasonably acceptable to the applicable Issuing Lender and
shall give the applicable Issuing Lender and the Administrative Agent written or
telecopy notice not later than 10:00 a.m., New York City time, three Business
Days (or such shorter period as shall be acceptable to such Issuing Lender)
prior to any proposed issuance of a Letter of Credit.  Each such notice shall
refer to this Agreement and shall specify

 

27

--------------------------------------------------------------------------------


 

(i) the date on which such Letter of Credit is to be issued (which shall be a
Business Day) and the face amount of such Letter of Credit, (ii) the name and
address of the beneficiary, (iii) whether such Letter of Credit is a Financial
Letter of Credit or a Non-Financial Letter of Credit (subject to confirmation of
such status by the Administrative Agent), (iv) whether such Letter of Credit
shall permit a single drawing or multiple drawings, (v) the form of the
documents required to be presented at the time of any drawing (together with the
exact wording of such documents or copies thereof), (vi) the expiry date of such
Letter of Credit (which shall conform to the provisions of paragraph (b) above)
and (vii) if such Letter of Credit is to be in a Foreign Currency, the relevant
Foreign Currency.  Such Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance (or non-issuance, as the case may be) of
such Letter of Credit.  The Administrative Agent shall give to each Lender
prompt written or telecopy advice of the issuance of any Letter of Credit.  Each
determination by the Administrative Agent as to whether or not a Letter of
Credit constitutes a Financial Letter of Credit shall be conclusive and binding
upon the applicable Borrower and the Lenders.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
applicable Borrower to, or entered into by the applicable Borrower with, the
applicable Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(d)          By the issuance of a Letter of Credit and without any further
action on the part of the applicable Issuing Lender or the Lenders in respect
thereof, subject to the provisions of  Section 4.2, the applicable Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Revolving Credit Percentage at the time of any drawing thereunder of the stated
amount of such Letter of Credit, effective upon the issuance of such Letter of
Credit.  In addition, subject to the provisions of  Section 4.2, the applicable
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Lender, a participation in each Designated Letter of Credit
equal to such Lender’s Revolving Credit Percentage at the time of any drawing
thereunder of the stated amount of such Designated Letter of Credit, effective
on the date such Designated Letter of Credit is designated as a Letter of Credit
hereunder.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of each Issuing Lender, in accordance with paragraph (f) below,
such Lender’s Revolving Credit Percentage of each unreimbursed LC Disbursement
made by such Issuing Lender; provided, however, that the Lenders shall not be
obligated to make any such payment with respect to any payment or disbursement
made under any Letter of Credit to the extent resulting from the gross
negligence or willful misconduct of such Issuing Lender.

 

(e)          Each Lender acknowledges and agrees that its acquisition of
participations pursuant to paragraph (d) above in respect of Letters of Credit
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the applicable Borrower
may have against any Issuing Lender, any Borrower or any other Person, for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the conditions specified in Article
IV; (iii) any adverse change in the condition (financial or otherwise) of the
applicable Borrower; (iv) any breach of this Agreement by any Borrower or any
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(f)           On the date on which it shall have ascertained that any documents
presented under a Letter of Credit appear to be in conformity with the terms and
conditions of such Letter of Credit, the applicable Issuing Lender shall give
written or telecopy notice to the applicable Borrower and the Administrative
Agent of the amount of the drawing and the date on which payment thereon has
been or will be made.  If the applicable Issuing Lender shall not have received
from the applicable Borrower the payment required pursuant to paragraph (g)
below by 12:00 noon, New York City time, two Business

 

28

--------------------------------------------------------------------------------


 

Days after the date on which payment of a draft presented under any Letter of
Credit has been made, such Issuing Lender shall so notify the Administrative
Agent, which shall in turn promptly notify each Lender, specifying in the notice
to each Lender such Lender’s Revolving Credit Percentage of such LC
Disbursement.  Each Lender shall pay to the Administrative Agent, not later than
2:00 p.m., New York City time, on such second Business Day, such Lender’s
Revolving Credit Percentage of such LC Disbursement (which obligation shall be
expressed in Dollars only), which the Administrative Agent shall promptly pay to
the applicable Issuing Lender (with interest after such second Business Day at
the same rate as applies to such LC Disbursement).  The Administrative Agent
will promptly remit to each Lender such Lender’s Revolving Credit Percentage of
any amounts subsequently received by the Administrative Agent from the
applicable Borrower in respect of such LC Disbursement; provided, that (i)
amounts so received for the account of any Lender prior to payment by such
Lender of amounts required to be paid by it hereunder in respect of any LC
Disbursement and (ii) amounts representing interest at the rate provided in
paragraph (g) below on any LC Disbursement for the period prior to the payment
by such Lender of such amounts shall in each case be remitted to the applicable
Issuing Lender.

 

(g)          If an Issuing Lender shall pay any draft presented under a Letter
of Credit, the applicable Borrower shall pay to such Issuing Lender an amount
equal to the amount of such draft before 12:00 noon, New York City time, on the
second Business Day immediately following the date of payment of such draft,
together with interest (if any) on such amount at a rate per annum equal to the
interest rate in effect for ABR Loans (or, in the case of Foreign Currency
denominated Letters of Credit, the rate which would reasonably and customarily
be charged by such Issuing Lender on outstanding loans denominated in the
relevant Foreign Currency) from (and including) the date of payment of such
draft to (but excluding) the date on which such Borrower shall have repaid, or
the Lenders shall have refunded, such draft in full (which interest shall be
payable on such second Business Day and from time to time thereafter on demand
until such Borrower shall have repaid, or the Lenders shall have refunded, such
draft in full).  In the event that such drawing shall be refunded by the Lenders
as provided in Section 2.7(f), the applicable Borrower shall pay to the
Administrative Agent, for the account of the Lenders, quarterly on the last day
of each March, June, September and December, interest on the amount so refunded
at a rate per annum equal to the interest rate in effect for ABR Loans from (and
including) the date of such refunding to (but excluding) the date on which the
amount so refunded by the Lenders shall have been paid in full in Dollars by
such Borrower.  Each payment made to an Issuing Lender by the applicable
Borrower pursuant to this paragraph shall be made at such Issuing Lender’s
address for notices specified herein in lawful money of (x) the United States of
America (in the case of payments made on Dollar-denominated Letters of Credit)
or (y) the applicable foreign jurisdiction (in the case of payments on Foreign
Currency-denominated Letters of Credit) and in immediately available funds, and
such Issuing Lender shall promptly notify the Administrative Agent of any such
payment.  The obligation of the applicable Borrower to pay the amounts referred
to above in this paragraph (g) (and the obligations of the Lenders under
paragraphs (d) and (f) above) shall be absolute, unconditional and irrevocable
and shall be satisfied strictly in accordance with their terms irrespective of:

 

(i)           any lack of validity or enforceability of any Letter of Credit or
any Issuing Lender Agreement or of the obligations of any Borrower under this
Agreement or any Issuing Lender Agreement;

 

(ii)          the existence of any claim, setoff, defense or other right which
any Borrower or any other Person may at any time have against the beneficiary
under any Letter of Credit, the Agents, any Issuing Lender or any Lender (other
than the defense of payment in accordance with the terms of this Agreement or a
defense based on the gross negligence or willful misconduct of the applicable
Issuing Lender) or any other Person in connection with this Agreement or any
other transaction;

 

29

--------------------------------------------------------------------------------


 

(iii)         any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect; provided, that payment by the
applicable Issuing Lender under such Letter of Credit against presentation of
such draft or document shall not have constituted gross negligence or willful
misconduct;

 

(iv)         payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document which does not comply in any
immaterial respect with the terms of such Letter of Credit; provided, that such
payment shall not have constituted gross negligence or willful misconduct; or

 

(v)          any other circumstance or event whatsoever, whether or not similar
to any of the foregoing; provided, that such other circumstance or event shall
not have been the result of gross negligence or willful misconduct of the
applicable Issuing Lender.

 

It is understood that in making any payment under a Letter of Credit (x) such
Issuing Lender’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including reliance
on the amount of any draft presented under such Letter of Credit, whether or not
the amount due to the beneficiary thereof equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be forged, fraudulent or invalid in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (y) any noncompliance in any immaterial respect of the
documents presented under a Letter of Credit with the terms thereof shall, in
either case, not, in and of itself, be deemed willful misconduct or gross
negligence of such Issuing Lender.

 

(h)          (i)  Notwithstanding anything to the contrary contained in this
Agreement, for purposes of calculating any LC Fee payable in respect of any
Business Day, the Administrative Agent shall convert the amount available to be
drawn under any Letter of Credit denominated in a Foreign Currency into an
amount of Dollars based upon the relevant Foreign Exchange Rate in effect for
such day.  If on any date the Administrative Agent shall notify the applicable
Borrower that, by virtue of any change in the Foreign Exchange Rate of any
Foreign Currency in which a Letter of Credit is denominated, the Total Facility
Exposure shall exceed the Total Commitment then in effect, then, within three
Business Days after the date of such notice, such Borrower shall prepay the
Revolving Credit Loans and/or the Swingline Loans to the extent necessary to
eliminate such excess.  Each Issuing Lender which has issued a Letter of Credit
denominated in a Foreign Currency agrees to notify the Administrative Agent of
the average daily outstanding amount thereof for any period in respect of which
LC Fees are payable and, upon request by the Administrative Agent, for any other
date or period.  For all purposes of this Agreement (except as otherwise set
forth in Section 2.22), determinations by the Administrative Agent of the Dollar
equivalent of any amount expressed in a Foreign Currency shall be made on the
basis of Foreign Exchange Rates reset monthly (or on such other periodic basis
as shall be selected by the Administrative Agent in its sole discretion) and
shall in each case be conclusive absent manifest error.

 

(ii)          Notwithstanding anything to the contrary contained in this Section
2.7, prior to demanding any reimbursement from the Lenders pursuant to Section
2.7(f) in respect of any Letter of Credit denominated in a Foreign Currency, the
relevant Issuing Lender shall convert the obligation of the applicable Borrower
under Section 2.7(g) to reimburse such Issuing Lender in such Foreign Currency
into an obligation to reimburse such Issuing Lender (and, in turn, the Lenders)
in Dollars.  The amount of any such converted obligation shall be computed based
upon

 

30

--------------------------------------------------------------------------------


 

the relevant Foreign Exchange Rate (as quoted by the Administrative Agent to
such Issuing Lender) in effect for the day on which such conversion occurs.

 

(iii)         Each Issuing Lender shall promptly notify the Administrative Agent
of the expiration or cancellation of a Letter of Credit issued by it.

 

SECTION 2.8.          Conversion and Continuation Options.  (a)  The relevant
Borrower may elect from time to time to convert Eurocurrency Revolving Credit
Loans denominated in Dollars (or, subject to Section 2.10(f), a portion thereof)
to ABR Revolving Credit Loans on the last day of an Interest Period with respect
thereto by giving the Administrative Agent prior irrevocable notice of such
election.  The relevant Borrower may elect from time to time to convert ABR
Revolving Credit Loans (subject to Section 2.10(f)) to Eurocurrency Revolving
Credit Loans denominated in Dollars by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election.  Any such notice
of conversion to Eurocurrency Revolving Credit Loans shall specify the length of
the initial Interest Period therefor.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  All or any part
of outstanding Eurocurrency Revolving Credit Loans and ABR Revolving Credit
Loans may be converted as provided herein; provided, that no Revolving Credit
Loan may be converted into a Eurocurrency Revolving Credit Loan when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such a conversion.

 

(b)          Any Eurocurrency Revolving Credit Loans (or, subject to Section
2.10(f), a portion thereof) may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable notice to the Administrative Agent, not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto, of the length of the next Interest Period to be applicable to
such Revolving Credit Loans; provided, that no Eurocurrency Revolving Credit
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such a continuation;
and provided, further, that if the relevant Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Eurocurrency Revolving
Credit Loans shall be automatically converted to ABR Revolving Credit Loans on
the last day of such then expiring Interest Period (in the case of
Multi-Currency Revolving Loans, such Loans shall be converted to Dollars at the
Foreign Exchange Rate on such date before being converted to ABR Revolving
Credit Loans).  Upon receipt of any notice from a Borrower pursuant to this
Section 2.8(b), the Administrative Agent shall promptly notify each Lender
thereof.  The Administrative Agent shall promptly notify the applicable Borrower
upon the determination in accordance with this Section 2.8(b), by it or the
Required Lenders, not to permit such a continuation.

 

SECTION 2.9.          Fees.  (a)  CBS agrees to pay to the Administrative Agent
for the account of each Lender a Commitment Fee for the period from and
including the Effective Date to the Revolving Credit Maturity Date (or such
earlier date on which the Commitments shall terminate in accordance herewith),
computed at a per annum rate equal to the Applicable Commitment Fee Rate on such
Lender’s average daily unused Commitment.  All Commitment Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days and
shall be payable quarterly in arrears on the last day of each March, June,
September and December (commencing on the first of such dates to occur after the
Effective Date), on the Revolving Credit Maturity Date or such earlier date on
which the Commitments shall be terminated.  The unused Commitment of a Lender,
for purposes of determining its Commitment Fee, shall be determined without
regard to whether there are any Swingline Loans or Competitive Loans
outstanding, from such Lender or any other Lender.

 

31

--------------------------------------------------------------------------------


 

(b)          CBS agrees to pay each Lender, through the Administrative Agent, a
letter of credit fee (an “LC Fee”) payable quarterly in arrears on the last day
of March, June, September and December and on the Revolving Credit Maturity Date
or the date on which the Commitment of such Lender shall be terminated as
provided herein and all Letters of Credit issued hereunder shall have expired,
computed at a per annum rate equal to the Applicable LC Fee Rate on such
Lender’s Revolving Credit Percentage of the average daily undrawn amount of the
Financial Letters of Credit or Non-Financial Letters of Credit, as the case may
be, outstanding during the preceding fiscal quarter (or shorter period
commencing with the Effective Date or ending with the Revolving Credit Maturity
Date or the date on which the Commitment of such Lender shall have been
terminated and all Letters of Credit issued hereunder shall have expired).  All
LC Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

 

(c)          CBS agrees to pay to the Administrative Agent, for its own account,
the administrative agent’s fees (“Administrative Agent’s Fees”) provided for in
the Administrative Agent Fee Letter at the times provided therein.

 

(d)          Each Borrower agrees to pay to each Issuing Lender, through the
Administrative Agent, for its own account, the applicable Issuing Lender Fees,
including, without limitation, a fronting fee at a rate to be determined by the
relevant Borrower and the relevant Issuing Lender with respect to each Letter of
Credit issued by such Issuing Lender payable quarterly in arrears on the last
day of March, June, September and December to such Issuing Lender for the period
from and including the date of issuance of such Letter of Credit to, but not
including, the termination date of such Letter of Credit.

 

(e)          All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the relevant Lenders or to the Issuing Lenders.  Once paid, none of the
Fees shall be refundable under any circumstances (other than corrections of
errors in payment).

 

SECTION 2.10.       Interest on Loans; Eurocurrency Tranches; Etc.  (a)  Subject
to the provisions of Section 2.11, Eurocurrency Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal to (i) in the case of each Eurocurrency
Revolving Credit Loan, the Eurocurrency Rate for the Interest Period in effect
for such Loan plus the Applicable Margin and (ii) in the case of each
Eurocurrency Competitive Loan, the Eurocurrency Rate for the Interest Period in
effect for such Loan plus or minus (as the case may be) the Margin offered by
the Lender making such Loan and accepted by the relevant Borrower pursuant to
Section 2.3.  The Eurocurrency Rate for each Interest Period shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.  The Administrative Agent shall promptly advise the relevant
Borrower and each Lender of such determination.

 

(b)          Subject to the provisions of Section 2.11, ABR Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be, when determined by reference to the
Prime Rate and over a year of 360 days at all other times) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.  The Alternate Base
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

(c)          Subject to the provisions of Section 2.11, Quoted Swingline Loans
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal to the relevant Quoted
Swingline Rate.

 

32

--------------------------------------------------------------------------------


 

(d)          Subject to the provisions of Section 2.11, each Absolute Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the relevant
Borrower pursuant to Section 2.3.

 

(e)          Interest on each Loan shall be payable on each applicable Interest
Payment Date.

 

(f)           Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations, repayments and prepayments of
Eurocurrency Revolving Credit Loans hereunder and all selections of Interest
Periods hereunder in respect of Eurocurrency Revolving Credit Loans shall be in
such amounts and shall be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of the Eurocurrency Revolving
Credit Loans comprising each Eurocurrency Tranche shall be equal to $25,000,000
(or the Dollar equivalent thereof) or a whole multiple of $5,000,000 (or the
Dollar equivalent thereof) in excess thereof.  Unless otherwise agreed by the
Administrative Agent, in no event shall there be more than 25 Eurocurrency
Tranches outstanding at any time.

 

(g)          If no election as to the Type of Revolving Credit Loan is specified
in any notice of borrowing with respect thereto, then the requested Loan shall
be an ABR Loan, unless such request is for a Revolving Credit Loan denominated
in a Multi-Currency.  If no Interest Period with respect to a Eurocurrency
Revolving Credit Loan is specified in any notice of borrowing, conversion or
continuation, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  The Interest Period with respect to a
Eurocurrency Competitive Loan shall in no case be less than one month’s
duration.

 

SECTION 2.11.       Default Interest.  (a)  If all or a portion of the principal
amount of any Loan shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), all outstanding Loans (whether or not overdue)
shall bear interest at a rate per annum which is equal to the rate that would
otherwise be applicable thereto pursuant to the provisions of Section 2.10 plus
2% and (b) if all or a portion of any LC Disbursement, any interest payable on
any Loan or LC Disbursement or any Fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate otherwise applicable to ABR Loans pursuant to Section 2.10(b) plus 2%,
in each case, with respect to clauses (a) and (b) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

SECTION 2.12.       Alternate Rate of Interest.  In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Loan (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon each
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period, or (ii) the Required Lenders shall have
determined and shall have notified the Administrative Agent that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining Eurocurrency Loans during
such Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
Borrowers and the Lenders.  In the event of any such determination, until the
Administrative Agent shall have advised the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by a
Borrower for a Eurocurrency Competitive Loan pursuant to Section 2.3 to be made
after such determination shall be of no force and effect and shall be denied by
the Administrative Agent, (ii) any request by a Borrower for a Eurocurrency
Revolving Credit Loan denominated in Dollars pursuant to Section 2.4 to be made
after

 

33

--------------------------------------------------------------------------------


 

such determination shall be deemed to be a request for an ABR Loan, (iii) any
request by a Borrower for a Multi-Currency Revolving Loan to be made after such
determination shall be deemed to be a request for an ABR Loan in an aggregate
principal amount equal to the Dollar equivalent (as determined by the Foreign
Exchange Rate on such date) of the relevant Multi-Currency and (iv) any request
by a Borrower for conversion into or a continuation of a Eurocurrency Revolving
Credit Loan pursuant to Section 2.8 to be made after such determination shall
have no force and effect (in the case of a requested conversion) or shall be
deemed to be a request for a conversion into an ABR Loan (in the case of a
requested continuation); provided, that any request for a conversion of a
Multi-Currency Revolving Loan shall be deemed to be a request for a conversion
into an ABR Loan in an aggregate principal amount equal to the Dollar equivalent
(as determined by the Foreign Exchange Rate on such date) of the relevant
Multi-Currency.  Also, in the event of any such determination, the relevant
Borrower shall be entitled, in its sole discretion, if the requested Competitive
Loan has not been made, to cancel its acceptance of the Competitive Bids or to
cancel its Competitive Bid Request relating thereto.  Each determination by the
Administrative Agent or the Required Lenders hereunder shall be conclusive
absent manifest error.

 

SECTION 2.13.       Termination and Reduction of Commitments.  (a)  Upon at
least three Business Days’ prior irrevocable written or telecopy notice to the
Administrative Agent, CBS may at any time in whole permanently terminate, or
from time to time in part permanently reduce, the Commitments; provided,
however, that (i) each partial reduction of the Commitments shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof and (ii) no such termination or reduction shall be made if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (x) the Outstanding Revolving Extensions of Credit of
any Lender would exceed such Lender’s Commitment then in effect or (y) the Total
Facility Exposure would exceed the Total Commitment then in effect.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.13(a).

 

(b)          Except as otherwise provided in Section 2.21, each reduction in the
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments.  CBS agrees to pay to the Administrative Agent for
the account of the Lenders, on the date of termination or reduction of the
Commitments, the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued through the date of such termination or reduction.

 

(c)          Upon a decrease, pursuant to Section 2.13(a) or (b), in the
Commitments, CBS may decrease the Total Multi-Currency Sublimit and/or the
Multi-Currency Sublimit with respect to any or all Multi-Currencies, in each
case in a minimum principal amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof.  No such termination or reduction shall be made
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (i) the Multi-Currency Sublimit with respect to each
applicable Multi-Currency would be less than the Multi-Currency Revolving Loans
outstanding in such Multi-Currency at such time or (ii) the Total Multi-Currency
Sublimit would be less than the outstanding principal amount of Multi-Currency
Revolving Loans at such time.

 

SECTION 2.14.       Optional Prepayments of Revolving Credit Loans.  The
relevant Borrower may at any time and from time to time prepay the Revolving
Credit Loans, in whole or in part, without premium or penalty, upon giving
irrevocable written or telecopy notice (or telephone notice promptly confirmed
by written or telecopy notice) to the Administrative Agent:  (i) before 10:00
a.m., New York City time, three Business Days prior to prepayment, in the case
of Eurocurrency Revolving Credit Loans, and (ii) before 10:00 a.m., New York
City time, one Business Day prior to prepayment, in the case of ABR Revolving
Credit Loans.  Such notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurocurrency Revolving Credit Loans, ABR Revolving
Credit Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each.  If a Eurocurrency

 

34

--------------------------------------------------------------------------------


 

Revolving Credit Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the relevant Borrower shall also pay any
amounts owing pursuant to Section 2.16.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of ABR Revolving
Credit Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Revolving Credit Loans shall be in an aggregate principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

SECTION 2.15.       Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision herein, if after the Original Effective Date
any change in applicable law or regulation (including (i) any change in the
reserve percentages provided for in Regulation D, (ii) all requests, rules,
guidelines, requirements and directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III
(collectively, “Basel III”), and (iii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof (collectively, “Dodd-Frank”)) or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof shall change the basis of taxation of payments to any
Lender of the principal of or interest on any Eurocurrency Loan or Absolute Rate
Loan made by such Lender (other than changes in respect of taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal office (or in which it holds any Eurocurrency Loan or Absolute
Rate Loan) or by any political subdivision or taxing authority therein and other
than taxes that would not have been imposed but for the failure of such Lender
to comply with applicable certification, information, documentation or other
reporting requirements), or shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of or deposits with or for
the account of such Lender, or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or any
Eurocurrency Loan or Absolute Rate Loan made by such Lender, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurocurrency Loan or Absolute Rate Loan or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) in respect of any Eurocurrency Loan or
Absolute Rate Loan by an amount deemed by such Lender to be material, then the
relevant Borrower agrees to pay to such Lender as provided in paragraph (c)
below such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered. Notwithstanding the foregoing,
no Lender shall be entitled to request compensation under this paragraph with
respect to any Competitive Loan if the change giving rise to such request shall,
or in good faith should, have been taken into account in formulating the
Competitive Bid pursuant to which such Competitive Loan shall have been made.

 

(b)          If any Lender or any Issuing Lender shall have determined that the
adoption after the Original Effective Date of any law, rule, regulation or
guideline regarding capital adequacy or liquidity, or any change in any law,
rule, regulation or guideline (including under Regulation D or pursuant to Basel
III or Dodd-Frank) regarding capital adequacy or liquidity or in the
interpretation or administration of any of the foregoing by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any lending office of
such Lender) or Issuing Lender or any Lender’s or Issuing Lender’s holding
company with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Lender’s capital or on the capital of such Lender’s
or Issuing Lender’s holding company, if any, as a consequence of this Agreement
or the Loans made by such Lender or the LC Exposure of such Lender or Letters of
Credit issued by such Issuing Lender pursuant hereto to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing

 

35

--------------------------------------------------------------------------------


 

Lender’s holding company could have achieved but for such applicability,
adoption, change or compliance (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy or liquidity) by an amount
deemed by such Lender or Issuing Lender to be material, then from time to time
the relevant Borrower agrees to pay to such Lender or Issuing Lender as provided
in paragraph (c) below such additional amount or amounts as will compensate such
Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding company
for any such reduction suffered.

 

(c)          A certificate of each Lender or Issuing Lender setting forth such
amount or amounts as shall be necessary to compensate such Lender or Issuing
Lender as specified in paragraph (a) or (b) above, as the case may be, and the
basis therefor in reasonable detail shall be delivered to the relevant Borrower
and shall be conclusive absent manifest error.  The relevant Borrower shall pay
each Lender or Issuing Lender the amount shown as due on any such certificate
within 30 days after its receipt of the same.  Upon the receipt of any such
certificate, the relevant Borrower shall be entitled, in its sole discretion, if
any requested Loan has not been made, to cancel its acceptance of the relevant
Competitive Bids or to cancel the Competitive Bid Request relating thereto,
subject to Section 2.16.

 

(d)          Except as provided in this paragraph, failure on the part of any
Lender or Issuing Lender to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to any period shall not constitute a waiver of such Lender’s or
Issuing Lender’s right to demand compensation with respect to any other period. 
The protection of this Section 2.15 shall be available to each Lender and
Issuing Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed so long as it shall be
customary for Lenders or Issuing Lenders affected thereby to comply therewith. 
No Lender or Issuing Lender shall be entitled to compensation under this Section
2.15 for any costs incurred or reductions suffered with respect to any date
unless it shall have notified the relevant Borrower that it will demand
compensation for such costs or reductions under paragraph (c) above not more
than 90 days after the later of (i) such date and (ii) the date on which it
shall have become aware of such costs or reductions.  Notwithstanding any other
provision of this Section 2.15, no Lender or Issuing Lender shall demand
compensation for any increased cost or reduction referred to above if it shall
not at the time be the general policy or practice of such Lender or Issuing
Lender (as the case may be) to demand such compensation in similar circumstances
under comparable provisions of other credit agreements, if any.  In the event
any Borrower shall reimburse any Lender or Issuing Lender pursuant to this
Section 2.15 for any cost and such Lender or Issuing Lender (as the case may be)
shall subsequently receive a refund in respect thereof, such Lender or Issuing
Lender (as the case may be) shall so notify such Borrower and, upon its request,
will pay to such Borrower the portion of such refund which such Lender or
Issuing Lender (as the case may be) shall determine in good faith to be
allocable to the cost so reimbursed.  The covenants contained in this Section
2.15 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(e)          For purposes hereof, each Borrower agrees that (i) Dodd-Frank and
(ii) Basel III and in each case, all requests, rules, guidelines or directives
thereunder or issued in connection therewith, shall in each case be deemed to be
changes in law, rule, regulation or guideline referred to in this Section 2.15
after the Original Effective Date, regardless of the date enacted, adopted,
promulgated or issued.

 

SECTION 2.16.       Indemnity.  Each Borrower agrees to indemnify each Lender
against any loss or expense described below which such Lender may sustain or
incur as a consequence of (a) any failure by such Borrower to fulfill on the
date of any borrowing hereunder the applicable conditions set forth in Article
IV, (b) any failure by such Borrower to borrow, continue or convert any Loan
hereunder after irrevocable notice of such borrowing, continuation or conversion
has been given or deemed given or Competitive Bids have been accepted pursuant
to Article II, (c) any payment, prepayment or conversion

 

36

--------------------------------------------------------------------------------


 

of a Eurocurrency Loan or Absolute Rate Loan made to such Borrower required by
any other provision of this Agreement or otherwise made or deemed made, whatever
the circumstances may be that give rise to such payment, prepayment or
conversion, or any transfer of any such Loan pursuant to Section 2.21 or 9.4(b),
on a date other than the last day of the Interest Period applicable thereto, or
(d) if any breakage is incurred, any failure by a Borrower to prepay a
Eurocurrency Loan on the date specified in a notice of prepayment; provided,
that any request for indemnification made by any Lender to any Borrower pursuant
hereto shall be accompanied by such Lender’s calculation of such amount to be
indemnified.  The loss or expense for which such Lender shall be indemnified
under this Section 2.16 shall be equal to the excess, if any, as reasonably
determined by such Lender, of (i) its cost of obtaining the funds for the Loan
being paid, prepaid, converted or not borrowed, continued, prepaid or converted
(assumed to be the Eurocurrency Rate in the case of Eurocurrency Loans) for the
period from the date of such payment, prepayment, conversion or failure to
borrow, continue, prepay or convert to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow, continue, prepay or convert,
the Interest Period for such Loan which would have commenced on the date of such
failure) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid, converted or not borrowed, continued, prepaid or converted for such
period or Interest Period, as the case may be; provided, however, that such
amount shall not include any loss of a Lender’s margin or spread over its cost
of obtaining funds as described above.  A certificate of any Lender setting
forth any amount or amounts which such Lender is entitled to receive pursuant to
this Section 2.16 (with calculations in reasonable detail) shall be delivered to
the relevant Borrower and shall be conclusive absent manifest error.  This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

SECTION 2.17.       Pro Rata Treatment; Funding Matters; Evidence of Debt.  (a) 
Except as required under Section 2.21, each payment or prepayment of principal
of any Revolving Credit Loan, each payment of interest on the Revolving Credit
Loans, each payment of LC Fees, each payment of the Facility Fees, and each
reduction of the Commitments, shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Revolving Credit Loans).  Each Lender agrees that in
computing such Lender’s portion of any Loan to be made hereunder, the
Administrative Agent may, in its discretion, round such Lender’s percentage of
such Loan to the next higher or lower whole Dollar amount.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the relevant borrowing date (or, in the case of a borrowing of
ABR Revolving Credit Loans, prior to the relevant borrowing time) that such
Lender will not make available to the Administrative Agent such Lender’s portion
of a borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such borrowing
in accordance with this Agreement and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and the
relevant Borrower agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such
Borrower, the interest rate applicable at the time to the relevant Loan and (ii)
in the case of such Lender, the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or, in the case of a Loan denominated
in a Foreign Currency, the rate which would reasonably and customarily be
charged for inter-bank obligations denominated in such Foreign Currency.  If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such borrowing for
the

 

37

--------------------------------------------------------------------------------


 

purposes of this Agreement; provided, that such repayment shall not release such
Lender from any liability it may have to such Borrower for the failure to make
such Loan at the time required herein.

 

(c)          The failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

 

(d)          Each Lender may at its option make any Eurocurrency Loan by causing
any domestic or foreign branch or Lender Affiliate of such Lender to make such
Loan; provided, that any exercise of such option shall not affect the obligation
of the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(e)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by it from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this
Agreement.  The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Borrower with respect to
each Loan, the Type of each Loan and each Interest Period, if any, applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from any
Borrower and each Lender’s share thereof.  The entries made in the accounts
maintained pursuant to this paragraph (e) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

 

(f)           In order to expedite the transactions contemplated by this
Agreement, each Subsidiary Borrower shall be deemed, by its execution and
delivery of a Subsidiary Borrower Request, to have appointed CBS to act as agent
on behalf of such Subsidiary Borrower for the purpose of (i) giving any notices
contemplated to be given by such Subsidiary Borrower pursuant to this Agreement,
including, without limitation, borrowing notices, prepayment notices,
continuation notices, conversion notices, competitive bid requests and
competitive bid acceptances or rejections and (ii) paying on behalf of such
Subsidiary Borrower any Subsidiary Borrower Obligations owing by such Subsidiary
Borrower; provided, that each Subsidiary Borrower shall retain the right, in its
discretion, to directly give any or all of such notices or make any or all of
such payments.

 

(g)          The Administrative Agent shall promptly notify the Lenders upon
receipt of any Subsidiary Borrower Designation and Subsidiary Borrower Request. 
The Administrative Agent shall promptly notify the Swingline Lenders upon
receipt of any designation of a Subsidiary Borrower as a Swingline Borrower.

 

SECTION 2.18.       Sharing of Setoffs.  Except to the extent that this
Agreement provides for payments to be allocated to Revolving Credit Loans,
Swingline Loans or Competitive Loans, as the case may be, each Lender agrees
that if it shall, through the exercise of a right of banker’s lien, setoff or
counterclaim against any Borrower, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means (other than pursuant to any provision of this Agreement), obtain
payment (voluntary or involuntary) in respect of any category of its Loans or
such Lender’s Revolving Credit Percentage of any LC Disbursement as a result of
which the unpaid principal portion of such Loans or the unpaid portion of

 

38

--------------------------------------------------------------------------------


 

such Lender’s Revolving Credit Percentage of the LC Disbursements shall be
proportionately less than the unpaid principal portion of such Loans or the
unpaid portion of the Revolving Credit Percentage of the LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in such Loans or the Revolving Credit
Percentage of the LC Disbursements of such other Lender, so that the aggregate
unpaid principal amount of such Loans and participations in such Loans held by
each Lender or the Revolving Credit Percentage of LC Disbursements and
participations in LC Disbursements held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans or LC
Disbursements then outstanding as the principal amount of such Loans or the
Revolving Credit Percentage of LC Disbursements of each Lender prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all such Loans or LC Disbursements outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, unless the Lender from which such payment
is recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest. 
Any Lender holding a participation in a Loan or LC Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
such Borrower or issued a Letter of Credit for the account of such Borrower in
the amount of such participation.

 

SECTION 2.19.       Payments.  (a)  Except as otherwise expressly provided
herein, each Borrower shall make each payment (including principal of or
interest on any Loan or any Fees or other amounts) hereunder without setoff or
counterclaim and shall make each such payment not later than 12:00 noon, New
York City time, on the date when due in Dollars to the Administrative Agent at
its offices at JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York
10017, in immediately available funds.  Notwithstanding the foregoing, each
Borrower shall make each payment with respect to any Loan denominated in any
Foreign Currency (including principal of or interest on any such Loan or other
amounts) hereunder without setoff or counterclaim and shall make each such
payment not later than 12:00 noon, London time, on the date when due in the
relevant Foreign Currency to the Administrative Agent at its offices at J.P.
Morgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ, United
Kingdom, in immediately available funds.

 

(b)          Whenever any payment (including principal of or interest on any
Loan or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of interest or Fees, if applicable.

 

SECTION 2.20.       Taxes.  (a)  Any and all payments by or on behalf of each
Borrower hereunder shall be made, in accordance with Section 2.19, free and
clear of and without deduction or withholding (except to the extent required by
law) for any and all present or future Taxes, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent’s or such Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document); (ii) Taxes that are attributable to such
Lender’s failure to comply with the requirements of Section 2.20(g) or (h);
(iii) Taxes that are withholding taxes that are imposed by the United States of
America on amounts payable to a

 

39

--------------------------------------------------------------------------------


 

Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except (x) to the extent that the Lender or such Lender’s
assignor (if any) was entitled, at the time of assignment (or designation of a
new lending office), to receive additional amounts from the Borrowers with
respect to such Taxes pursuant to this Section 2.20(a), or (y) those imposed on
a Transferee pursuant to a request by the Borrower under Section 2.21(b)(ii);
and (iv) any United States federal withholding taxes imposed under FATCA (all
such excluded Taxes being hereinafter referred to as “Excluded Taxes” and all
Taxes other than Excluded Taxes being hereinafter referred to as “Indemnified
Taxes”).  If any Indemnified Taxes or Other Taxes shall be required by law to be
deducted or withheld from or in respect of any sum payable to any Agent or any
Lender hereunder (as determined by the applicable withholding agent in good
faith), (i) the sum payable shall be increased by the amount necessary so that
after making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section 2.20) such
Agent or such Lender shall receive an amount equal to the sum it would have
received had no such withholdings deductions been made and (ii) such
withholdings or deductions shall be made and the full amounts withheld or
deducted shall be paid to the relevant taxing authority or other Governmental
Authority in accordance with applicable law.

 

(b)          The relevant Borrower agrees to pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The relevant Borrower will indemnify each Lender (or Transferee)
and the Administrative Agent for the full amount of Indemnified Taxes and Other
Taxes (including any Indemnified Taxes or Other Taxes imposed by the applicable
jurisdiction on amounts payable under this Section 2.20) paid by such Lender (or
Transferee) or the Administrative Agent, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority.  Such indemnification shall be made within 30 days after the date
such Lender (or Transferee) or the Administrative Agent, as the case may be,
makes written demand therefor.

 

(d)          Whenever any Indemnified Taxes or Other Taxes are payable by any
Borrower, within 30 days thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an official receipt received by
such Borrower showing payment thereof (or other evidence of such payment
reasonably satisfactory to the Administrative Agent).

 

(e)          Each Lender shall indemnify the Administrative Agent for the full
amount of any Taxes that are attributable to such Lender and that are payable or
paid by the Administrative Agent, as determined by the Administrative Agent in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

(f)           Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.20 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder and of all other amounts payable hereunder.

 

(g)          Each Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of U.S. Internal Revenue Service Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax.  Each Lender (or Transferee) that is not a “United
States Person” as defined in Section 7701(a)(30) of the Code (such Lender (or
Transferee), a “Non-U.S. Person”) shall deliver to CBS and the Administrative
Agent (or, in the case of a participant, to the Lender from which the related

 

40

--------------------------------------------------------------------------------


 

participation shall have been purchased) (i) two copies of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8ECI, or Form W-8IMY (accompanied by
applicable underlying Internal Revenue Service forms) claiming complete
exemption from or a reduction in U.S. federal withholding tax on all payments by
any Borrower under this Agreement, (ii) in the case of a Non-U.S. Person
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, the
applicable Form W-8, or any subsequent versions thereof or successors thereto,
and a statement representing that such Non-U.S. Person is not a “bank” for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of CBS and is not a controlled
foreign corporation related to CBS (within the meaning of Section 864(d)(4) of
the Code)), properly completed and duly executed by such Non-U.S. Person
claiming complete exemption from U.S. federal withholding tax on payments under
this Agreement or (iii) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.  In the case of a Non-U.S.
Person claiming the benefits of an income tax treaty to which the United States
is a party, the U.S. Internal Revenue Service Form W-8BEN shall, as applicable,
(1) establish an exemption from U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and/or (2) establish an exemption from
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty.  Such forms shall be delivered by each
Non-U.S. Person promptly after it becomes a party to this Agreement (or, in the
case of any participant, promptly after the date such participant purchases the
related participation) and from time to time thereafter upon the request of the
Borrower or the Administrative Agent.  In addition, each Non-U.S. Person shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Person.  Each Non-U.S. Person shall
promptly notify CBS and the Administrative Agent at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
CBS (or any other form of certification adopted by the U.S. taxing authorities
for such purpose).  Unless CBS and the Administrative Agent (or, in the case of
a participant, the Lender from which the related participation shall have been
purchased) have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to United States withholding
tax, the relevant Borrower or the Administrative Agent shall withhold taxes from
such payments at the applicable statutory rate in the case of payments of
interest to or for any Lender (or Transferee) that is a Non-U.S. Person.
 Notwithstanding any other provision of this Section 2.20(g), a Non-U.S. Person
shall not be required to deliver any form pursuant to this Section 2.20(g) that
such Non-U.S. Person is not legally able to deliver.

 

(h)          A Lender that is entitled to an exemption from or reduction of any
non-U.S. withholding tax under the law of the jurisdiction in which a Borrower
is located, or under any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided, that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

 

(i)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting  requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to CBS and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by CBS or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section

 

41

--------------------------------------------------------------------------------


 

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by CBS or the Administrative Agent as may be necessary for CBS and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this paragraph (i), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(j)           For purposes of this Section 2.20, the term “Lender” includes the
Issuing Lender and the Swingline Lender, and the term “applicable law” includes
FATCA.

 

SECTION 2.21.       Termination or Assignment of Commitments Under Certain
Circumstances.  (a)  Any Lender (or Transferee) claiming any additional amounts
payable pursuant to Section 2.15 or Section 2.20 or giving notice to the
Administrative Agent and CBS as contemplated in the “plus” clause in the
definition of Eurocurrency Rate in Section 1.1 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by any Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole, good faith determination of such
Lender (or Transferee), be otherwise disadvantageous to such Lender (or
Transferee).

 

(b)          In the event that (w) any Lender shall have delivered a notice or
certificate pursuant to Section 2.15, (x) any Borrower shall be required to make
additional payments to any Lender under Section 2.20, (y) any Lender (a
“Non-Consenting Lender”) shall withhold its consent to any amendment described
in clause (i) or (ii) of Section 9.8(b) as to which consents have been obtained
from Lenders having Total Facility Percentages aggregating at least 90% or (z)
any Lender becomes a Defaulting Lender, CBS shall have the right, at its own
expense, upon notice to such Lender (or Lenders) and the Administrative Agent,
(i) to terminate the Commitments of such Lender (except in the case of clause
(y) above) or (ii) to require such Lender (or, in the case of clause (y) above,
each Non-Consenting Lender) to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 9.4) all
its interests, rights and obligations under this Agreement to one or more other
financial institutions acceptable to CBS (unless an Event of Default has
occurred and is continuing) and the Administrative Agent, which approval in each
case shall not be unreasonably withheld, which shall assume such obligations;
provided, that (w) in the case of any replacement of Non-Consenting Lenders,
each assignee shall have consented to the relevant amendment, (x) no such
termination or assignment shall conflict with any law, rule or regulation or
order of any Governmental Authority, (y) the Borrowers or the assignee (or
assignees), as the case may be, shall pay to each affected Lender in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Loans made by it hereunder
and all other amounts accrued for its account or owed to it hereunder and (z)
CBS may not terminate Commitments representing more than 10% of the original
aggregate Commitments pursuant to this paragraph (b).

 

SECTION 2.22.       Currency Equivalents.  (a)  The Administrative Agent shall
determine the Dollar equivalent of each Competitive Bid Loan in a Foreign
Currency and each Multi-Currency Revolving Loan as of the first day of each
Interest Period applicable thereto and, in the case of any such Interest Period
of more than three months, at three-month intervals after the first day
thereof.  The Administrative Agent shall promptly notify the applicable
Borrowers and the Lenders of the Dollar equivalent so determined by it.  Each
such determination shall be based on the Spot Rate (i) (A) on the date of the
related Competitive Bid Request, for purposes of the initial determination of
such Competitive Bid Loan, and (B) on the date of the related Revolving Credit
Borrowing Request, for purposes of the initial determination of such
Multi-Currency Revolving Loan, and (ii) on the fourth Business Day prior to the
date on which such Dollar equivalent is to be determined, for purposes of
subsequent determinations.

 

42

--------------------------------------------------------------------------------


 

(b)          The Administrative Agent shall determine the Dollar equivalent of
the Aggregate LC Exposure related to each Letter of Credit issued in a Foreign
Currency as of the date of the issuance thereof, at three-month intervals after
the date of issuance thereof and as of the date of each drawing thereunder. 
Each such determination shall be based on the Spot Rate (i) on the date of the
related notice of any proposed issuance of a Letter of Credit pursuant to
Section 2.7(c), in the case of the initial determination of such Letter of
Credit, (ii) on the second Business Day prior to the date as of which such
Dollar equivalent is to be determined, in the case of any subsequent
determination with respect to an outstanding Letter of Credit and (iii) on the
second Business Day prior to the related drawing thereunder, in the case of any
determination as to a drawing thereunder.

 

(c)          If after giving effect to any such determination of a Dollar
equivalent with respect to Competitive Bid Loans or Letters of Credit, the
Dollar equivalent thereof exceeds $150,000,000, CBS shall, or shall cause the
applicable Subsidiary Borrowers to, within five Business Days, (i) in the case
of an excess with respect to Competitive Bid Loans, prepay outstanding
Competitive Bid Loans in Foreign Currencies to eliminate such excess, (ii) in
the case of an excess with respect to Letters of Credit, cause to be reduced
(or, at the relevant Borrower’s option, cash collateralize) outstanding Letters
of Credit in Foreign Currencies to eliminate such excess, or (iii) in each case,
take such other action to the extent necessary to eliminate any such excess.  If
after giving effect to any such determination of a Dollar equivalent with
respect to Multi-Currency Revolving Loans, the Dollar equivalent thereof exceeds
(A) the Multi-Currency Sublimit for any currency or (B) the Total Multi-Currency
Sublimit, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days, prepay outstanding Multi-Currency Revolving Loans so that
the Specified Currency Availability for each currency is greater than or equal
to zero and so that the Total Specified Currency Availability is greater than or
equal to zero or take such other action to the extent necessary to eliminate any
such excess.

 

(d)          Notwithstanding the foregoing, if at any time (i) the Commitment
Utilization Percentage (calculated without giving effect to clauses (a)(ii) and
(b)(ii) contained in the definition thereof in Section 1.1) is greater than
110%, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days prepay outstanding Competitive Bid Loans in Foreign
Currencies, prepay outstanding Multi-Currency Revolving Loans, cause to be
reduced (or, at the relevant Borrower’s option, cash collateralize) outstanding
Letters of Credit in Foreign Currencies or take such other action to the extent
necessary to eliminate any such excess, or (ii) the Dollar equivalent of the
outstanding Multi-Currency Revolving Loans is greater than 110% of (A) the
Multi-Currency Sublimit for any currency or (B) the Total Multi-Currency
Sublimit, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days, prepay outstanding Multi-Currency Revolving Loans so that
the Specified Currency Availability for each currency is greater than or equal
to zero and so that the Total Specified Currency Availability is greater than or
equal to zero or take such other action to the extent necessary to eliminate any
such excess.

 

(e)          If any prepayment of a Competitive Bid Loan or a Multi-Currency
Revolving Loan occurs pursuant to this Section 2.22 on a day which is not the
last day of the then current Interest Period with respect thereto, CBS shall, or
shall cause the applicable Subsidiary Borrowers to, pay to the Lenders such
amounts, if any, as may be required pursuant to Section 2.16.

 

SECTION 2.23.       Judgment Currency.  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s London office on any Business Day preceding that on which
the final judgment is given.  The obligations of each Borrower in respect of any
sum due to any

 

43

--------------------------------------------------------------------------------


 

Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent, as the case may be, of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent, as the case may be,
may in accordance with normal banking procedures purchase the specified currency
with such other currency.  If the amount of the specified currency so purchased
is less than the sum originally due to such Lender or the Administrative Agent,
as the case may be, in the specified currency, the applicable Borrower agrees,
to the fullest extent that it may effectively do so, as a separate obligation
and notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (i) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (ii) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender as
compared to such Lender’s Total Facility Percentage, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
applicable Borrower.

 

SECTION 2.24.       Defaulting Lenders.  (a)  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(b)          fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.9(a);

 

(c)          the Commitment and Facility Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.8), provided, that any waiver,
amendment or modification requiring the consent of all Lenders or each directly
affected Lender pursuant to Section 9.8(b), (i), (ii) and (iii), shall in each
case require the consent of such Defaulting Lender;

 

(d)          if any ABR Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)           all or any part of the contingent obligations of the Lenders in
respect of such ABR Swingline Exposure and LC Exposure shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Revolving
Credit Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Outstanding Revolving Extensions of Credit does not exceed the total of
all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.3(b), (c) and (d) are satisfied at such time;

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay the ABR Swingline
Loans and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in a manner satisfactory to the Administrative Agent for so long as such LC
Exposure is outstanding;

 

(iii)         if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.24(d), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 2.9(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

44

--------------------------------------------------------------------------------


 

(iv)         if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.24(d), then the fees payable to the Lenders pursuant
to Section 2.9(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Revolving Credit Percentages; and

 

(v)          if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.24(d), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) under Section 2.9(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Lenders in accordance with their outstanding Letters of Credit until such LC
Exposure is cash collateralized and/or reallocated;

 

(e)          so long as any Lender is a Defaulting Lender none of the Swingline
Lenders shall be required to fund any ABR Swingline Loans and none of the
Issuing Lenders shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.24(d), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loans shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(d)(i) (and Defaulting Lenders shall not participate
therein); and

 

(f)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant hereto (but
excluding Section 2.21) may, in lieu of being distributed to such Defaulting
Lender, be applied by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lenders, the Swingline
Lenders and the Administrative Agent hereunder, (ii) second, to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement and (iii) third, to such
Defaulting Lender; provided, that if such payment is (x) a prepayment of the
principal amount of any Loans and (y) made at a time when the conditions set
forth in Section 4.3 are satisfied, such payment shall be applied solely to
prepay the Loans of all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans of any Defaulting Lender.

 

In the event that the Administrative Agent and CBS each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then on such date such Lender shall purchase at par such of
the Revolving Credit Loans of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold the Revolving
Credit Loans in accordance with its Revolving Credit Percentage.  Except as
expressly modified by this Section 2.24, the performance by any Borrower under
any of the Loan Documents shall not be excused or otherwise modified as a result
of this Section 2.24.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

CBS hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:

 

45

--------------------------------------------------------------------------------


 

SECTION 3.1.          Corporate Existence.  Each of CBS and each Material
Subsidiary: (a) is a corporation, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (b) has
all requisite corporate or other power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as now being conducted, except where the failure to
have any of the foregoing would not result in a Material Adverse Effect; and (c)
is qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would result in a Material Adverse Effect.

 

SECTION 3.2.          Financial Condition.  The consolidated balance sheet of
CBS and its Consolidated Subsidiaries as at December 31, 2012, and the related
consolidated statements of operations and cash flows of CBS and its Consolidated
Subsidiaries for the fiscal year ended on such date, with the opinion thereon of
PricewaterhouseCoopers LLP, heretofore furnished to each of the Lenders (or set
forth in CBS’s Annual Report on Form 10-K for such fiscal year filed with the
SEC and made available to the Lenders through access to a web site, including,
without limitation, www.sec.gov), fairly present the consolidated financial
condition of CBS and its Consolidated Subsidiaries as at such date and the
consolidated results of their operations for the fiscal year ended on such date
in accordance with GAAP.  Neither CBS nor any of its Material Subsidiaries had
on December 31, 2012 any known material contingent liability, except as referred
to or reflected or provided for in the Exchange Act Report or in such balance
sheets (or the notes thereto) as at such date.

 

SECTION 3.3.          Litigation.  Except as disclosed to the Lenders in the
Exchange Act Report or otherwise disclosed in writing to the Lenders prior to
the Closing Date, there are no legal or arbitral proceedings, or any proceedings
by or before any Governmental Authority, pending or (to the knowledge of CBS)
threatened against CBS or any of its Material Subsidiaries which have resulted
in a Material Adverse Effect (it being agreed that any legal or arbitral
proceedings which have been disclosed in the Exchange Act Report, whether
threatened, pending, resulting in a judgment or otherwise, prior to the time a
final judgment for the payment of money shall have been recorded against CBS or
any Material Subsidiary by any Governmental Authority having jurisdiction, and
the judgment is non-appealable (or the time for appeal has expired) and all
stays of execution have expired or been lifted shall not, in and of itself, be
deemed to result in a Material Adverse Effect).  The “Exchange Act Report” shall
mean, collectively, (a) the Annual Report of CBS on Form 10-K for the year ended
December 31, 2012 and Reports on Form 8-K of CBS filed with or furnished to the
SEC subsequent to December 31, 2012, but on or before March 18, 2013, in each
case, as amended or supplemented on or before March 18, 2013.

 

SECTION 3.4.          No Breach, etc.  None of the execution and delivery of
this Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the charter or by-laws (or other
equivalent organizational documents) of any Borrower or CBS Operations, or any
applicable law or regulation, or any order, writ, injunction or decree of any
Governmental Authority, or any material agreement or instrument to which CBS or
any of its Material Subsidiaries or CBS Operations is a party or by which any of
them is bound or to which any of them is subject, or constitute a default under
any such agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of CBS or any of its Material
Subsidiaries or CBS Operations pursuant to the terms of any such agreement or
instrument.  Neither CBS nor any of its Material Subsidiaries nor CBS Operations
is in default under or with respect to any of its material contractual
obligations in any respect that would have a Material Adverse Effect.

 

SECTION 3.5.          Corporate Action.  Each of the Borrowers and CBS
Operations has all necessary corporate or other power and authority to execute,
deliver and perform its obligations under this Agreement; the execution and
delivery by each of the Borrowers and CBS Operations of this

 

46

--------------------------------------------------------------------------------


 

Agreement (or, in the case of each Subsidiary Borrower, the relevant Subsidiary
Borrower Request), and the performance by each of the Borrowers and CBS
Operations of this Agreement, have been duly authorized by all necessary
corporate action on its part; this Agreement (or, in the case of each Subsidiary
Borrower, the relevant Subsidiary Borrower Request) has been duly and validly
executed and delivered by each of the Borrowers and CBS Operations; and this
Agreement constitutes a legal, valid and binding obligation of each of the
Borrowers and CBS Operations, enforceable in accordance with its terms except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.6.          Approvals.  No authorizations, approvals or consents of,
and no filings or registrations with, any Governmental Authority are necessary
for the execution, delivery or performance by each Borrower of this Agreement or
for the validity or enforceability hereof.

 

SECTION 3.7.          ERISA.  CBS and, to the best of its knowledge, its ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the currently applicable provisions of ERISA and
the Code except where any failure or non-compliance would not result in a
Material Adverse Effect.

 

SECTION 3.8.          Taxes.  CBS and its Material Subsidiaries, to the
knowledge of CBS, have filed all United States federal income tax returns and
all other material tax returns which are required to be filed by or in respect
of them and have paid or caused to be paid all Taxes shown as due on such
returns or pursuant to any assessment received by CBS or any of its Material
Subsidiaries, except those being contested and reserved against in accordance
with Section 5.2.

 

SECTION 3.9.          Investment Company Act.  No Borrower is an “investment
company”, or a company “controlled” by an “investment company”, subject to
regulation under the Investment Company Act of 1940, as amended.

 

SECTION 3.10.       Environmental.  Except as in the aggregate would not have a
Material Adverse Effect, neither CBS nor any of its Subsidiaries has received
any notice of violation, alleged violation, non-compliance or liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of its or its Subsidiaries’ Properties or business, nor does CBS
have any knowledge that any notice will be received or is being threatened.

 

SECTION 3.11.       Material Subsidiaries.  The list of Subsidiaries set forth
in the most recently issued Form 10-K of CBS is complete and correct in all
material respects with respect to Material Subsidiaries as of the date of the
issuance of such Form 10-K.

 

ARTICLE IV

 

CONDITIONS OF EFFECTIVENESS AND LENDING

 

SECTION 4.1.          Effectiveness.  The effectiveness of this Agreement is
subject to the satisfaction of the following conditions:

 

(a)          Credit Agreement.  The Administrative Agent shall have received
this Agreement, executed and delivered by (i) a duly authorized officer of CBS
and CBS Operations and (ii) each Lender.

 

47

--------------------------------------------------------------------------------


 

(b)          Closing Certificate.  The Administrative Agent shall have received
a Closing Certificate of CBS and CBS Operations, dated the Effective Date, with
appropriate insertions and attachments.

 

(c)          Opinion of Counsel.  The Administrative Agent shall have received
an opinion of the general counsel of CBS and CBS Operations, dated the Effective
Date, in form and substance satisfactory to the Administrative Agent and
customary for transactions of this type.

 

(d)          Existing Credit Agreement.  The loans under the Existing Credit
Agreement shall have been prepaid or paid in full, together with all accrued
interest and fees with respect thereto.

 

SECTION 4.2.          Initial Loans to Subsidiary Borrowers.  The obligation of
each Lender to make its initial Loan to a particular Subsidiary Borrower, if
designated as such on or after the Effective Date, is subject to the
satisfaction of the conditions that (a) CBS shall have delivered to the
Administrative Agent (which shall promptly furnish to each Lender) a Subsidiary
Borrower Designation for such Subsidiary Borrower no less than five Business
Days prior to the effective date of such designation, (b) such Subsidiary
Borrower shall have furnished to the Administrative Agent (i) a Subsidiary
Borrower Request, (ii) a Closing Certificate of such Subsidiary Borrower, with
appropriate insertions and attachments, (iii) one or more executed legal
opinions with respect to such Subsidiary Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, and (iv) such reasonable
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act, to the extent
reasonably requested by the Administrative Agent or any Lender. Notwithstanding
anything to the contrary in this Agreement, a Lender shall not be required to
make a Loan as part of any borrowing by or to issue or, subject to the next
succeeding sentence, acquire a participation in any Letter of Credit or
Designated Letter of Credit issued to, a Subsidiary Borrower organized under the
laws of a jurisdiction outside the United States of America if the making of
such Loan or the issuance by such Lender or the acquisition by such Lender (or,
if such Lender is the Issuing Lender, the acquisition by any other Lender) of a
participation in, such Letter of Credit or Designated Letter of Credit would
violate any law or regulation to which such Lender is subject.  Each Lender
agrees promptly to notify the Administrative Agent and CBS upon becoming aware
that the making of a Loan to, or the advance by it of, or the acquisition by it
of a participation in, a Letter of Credit for the account of, any such
Subsidiary Borrower would violate any law or regulation to which it is subject,
and a Lender shall only be excused from acquiring a participation in a Letter of
Credit under the immediately preceding sentence if it has given notice pursuant
to this sentence of at least five Business Days prior to the issuance of such
Letter of Credit.  CBS may from time to time deliver a subsequent Subsidiary
Borrower Designation with respect to any Subsidiary Borrower, countersigned by
such Subsidiary Borrower, for the purpose of terminating such Subsidiary
Borrower’s designation as such, so long as, on the effective date of such
termination, all Subsidiary Borrower Obligations in respect of such Subsidiary
Borrower shall have been paid in full.  In addition, if on any date a Subsidiary
Borrower shall cease to be a Subsidiary, all Subsidiary Borrower Obligations in
respect of such Subsidiary Borrower shall automatically become due and payable
on such date and no further Loans may be borrowed by such Subsidiary Borrower
hereunder.

 

SECTION 4.3.          All Credit Events.  The obligation of each Lender to make
each Loan, and the obligation of each Issuing Lender to issue each Letter of
Credit, are subject to the satisfaction of the following conditions:

 

(a)          The Administrative Agent shall have received a request for, or
notice of, such Credit Event if and as required by Section 2.3, 2.4, 2.6 or 2.7,
as applicable;

 

48

--------------------------------------------------------------------------------


 

(b)          Each of the representations and warranties made by CBS and, in the
case of a borrowing by a Subsidiary Borrower, by such Subsidiary Borrower, in
Sections 3.1, 3.2, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9 and 3.10 shall be true and
correct in all material respects on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(c)          At the time of and immediately after giving effect to such Credit
Event no Default or Event of Default shall have occurred and be continuing; and

 

(d)          After giving effect to such Credit Event, (i) with respect to
Revolving Credit Loans, (A) the Outstanding Revolving Extensions of Credit of
each Lender shall not exceed such Lender’s Commitment then in effect and (B) the
Total Facility Exposure shall not exceed the Total Commitment then in effect,
and (ii) with respect to Multi-Currency Revolving Loans, (A) the outstanding
Multi-Currency Revolving Loans in a particular Multi-Currency shall not exceed
the Multi-Currency Sublimit for such currency and (B) the aggregate outstanding
Multi-Currency Revolving Loans shall not exceed the Total Multi-Currency
Sublimit.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
CBS on the date of such Credit Event as to the matters specified in paragraphs
(b) and (c) of this Section 4.3.

 

ARTICLE V

 

COVENANTS

 

CBS covenants and agrees with each Lender that, as long as the Commitments shall
be in effect or the principal of or interest on any Loan shall be unpaid, or
there shall be any Aggregate LC Exposure, unless the Required Lenders shall
otherwise consent in writing:

 

SECTION 5.1.          Financial Statements.  CBS shall deliver to each of the
Lenders:

 

(a)          within 45 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of CBS, consolidated statements of operations
and cash flows of CBS and its Consolidated Subsidiaries for such period and for
the period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding period in the preceding fiscal year, accompanied
by a certificate of a Financial Officer of CBS which certificate shall state
that such financial statements fairly present the consolidated financial
condition and results of operations of CBS and its Consolidated Subsidiaries in
accordance with GAAP as at the end of, and for, such period, subject to normal
year-end audit adjustments; provided, that the requirement herein for the
furnishing of such quarterly financial statements may be fulfilled by providing
to the Lenders the report of CBS to the SEC on Form 10-Q for the applicable
quarterly period, accompanied by the officer’s certificate described in the last
paragraph of this Section 5.1;

 

(b)          within 90 days after the end of each fiscal year of CBS,
consolidated statements of operations and cash flows of CBS and its Consolidated
Subsidiaries for such year and the related consolidated balance sheet as at the
end of such year, setting forth in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
opinion thereon (unqualified as to the scope of the audit) of independent
certified public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements fairly present the
consolidated financial condition and results of operations of CBS and its
Consolidated Subsidiaries as at the end of,

 

49

--------------------------------------------------------------------------------


 

and for, such fiscal year; provided, that the requirement herein for the
furnishing of annual financial statements may be fulfilled by providing to the
Lenders the report of CBS to the SEC on Form 10-K for the applicable fiscal
year;

 

(c)          promptly upon their becoming publicly available, copies of all
registration statements and regular periodic reports (including without
limitation any and all reports on Form 8-K), if any, which CBS or any of its
Subsidiaries shall have filed with the SEC or any national securities exchange;

 

(d)          promptly upon the mailing thereof to the shareholders of CBS
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(e)          within 30 days after a Responsible Officer of CBS knows or has
reason to believe that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan have occurred or exist which would
reasonably be expected to result in a Material Adverse Effect, a statement
signed by a senior financial officer of CBS setting forth details respecting
such event or condition and the action, if any, which CBS or its ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by CBS or an ERISA Affiliate with
respect to such event or condition):

 

(i)           any reportable event, as defined in Section 4043(c) of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided, that a
failure to meet the minimum funding standards of Section 412 or 430 of the Code
or Section 302 of ERISA shall be a reportable event regardless of the issuance
of any waiver in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA;

 

(ii)          the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan;

 

(iii)         the termination under Section 4041A, or the institution by PBGC of
proceedings under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer under Section 4042(b) of ERISA any Plan,
or the receipt by CBS or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

 

(iv)         the complete or partial withdrawal by CBS or any ERISA Affiliate
under Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the receipt by
CBS or any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

 

(v)          the institution of a proceeding by a fiduciary of any Multiemployer
Plan against CBS or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days;

 

(vi)         a failure to make a required installment or other payment with
respect to a Plan (within the meaning of Section 430(k) of the Code), in which
case the notice required hereunder shall be provided within ten days after the
due date for filing notice of such failure with PBGC; and

 

50

--------------------------------------------------------------------------------


 

(vii)       a determination that any Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Title IV of ERISA) or a determination that
any Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of
ERISA), “in reorganization” (within the meaning of Section 4241 of ERISA), or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA);

 

(f)           promptly after a Responsible Officer of CBS knows or has reason to
believe that any Default or Event of Default has occurred, a notice of such
Default or Event of Default describing it in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that CBS has taken and proposes to take with respect thereto;

 

(g)          promptly after a Responsible Officer of CBS knows that any change
has occurred in CBS’s Debt Rating by either Rating Agency, a notice describing
such change; and

 

(h)          promptly from time to time such other information regarding the
financial condition, operations or business of CBS or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender through the
Administrative Agent may reasonably request.

 

CBS will furnish to the Administrative Agent and each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate (which may be a copy in the case of each Lender) of a
Financial Officer of CBS (a “Compliance Certificate”) (i) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing it in reasonable
detail and describing the action that CBS has taken and proposes to take with
respect thereto), and (ii) setting forth in reasonable detail the computations
(including any pro forma calculations as described in Section 1.2(c)) necessary
to determine whether CBS is in compliance with the Financial Covenant as of the
end of the respective quarterly fiscal period or fiscal year.  Each Lender
hereby agrees that CBS may, in its discretion, provide any notice, report or
other information to be provided pursuant to this Section 5.1 to such Lender by
(i) electronic mail to the electronic mail address provided by such Lender
and/or (ii) through access to a web site, including, without limitation,
www.sec.gov.

 

SECTION 5.2.          Corporate Existence, Etc.  CBS will, and will cause each
of its Material Subsidiaries to, preserve and maintain its legal existence and
all of its material rights, privileges and franchises (provided, that (a)
nothing in this Section 5.2 shall prohibit any transaction expressly permitted
under Section 5.4, (b) the corporate existence of any Subsidiary (other than a
Subsidiary Borrower or CBS Operations) may be terminated if, in the good faith
judgment of the board of directors or the chief financial officer of CBS, such
termination is in the best interests of CBS and such termination would not have
a Material Adverse Effect, and (c) CBS or such Material Subsidiary shall not be
required to preserve or maintain any such right, privilege or franchise if the
board of directors of CBS or such Material Subsidiary, as the case may be, shall
determine that the preservation or maintenance thereof is no longer desirable in
the conduct of the business of CBS or such Material Subsidiary, as the case may
be); comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
Environmental Laws) and with all contractual obligations if failure to comply
with such requirements or obligations would reasonably be expected to result in
a Material Adverse Effect; pay and discharge all material taxes, assessments,
governmental charges, levies or other obligations of whatever nature imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge,
levy or other obligation the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; maintain all its Property used or useful in its business in good
working order and condition, ordinary wear and tear excepted, all as in the
judgment of

 

51

--------------------------------------------------------------------------------


 

CBS or such Material Subsidiary may be necessary so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times (provided, that CBS or such Material Subsidiary shall not be required to
maintain any such Property if the failure to maintain any such Property is, in
the judgment of CBS or such Material Subsidiary, desirable in the conduct of the
business of CBS or such Material Subsidiary); keep proper books of records and
accounts in which entries that are full, true and correct in all material
respects shall be made in conformity with GAAP; and permit representatives of
any Lender, during normal business hours upon reasonable advance notice, to
inspect any of its books and records and to discuss its business and affairs
with its Financial Officers or their designees, all to the extent reasonably
requested by such Lender.

 

SECTION 5.3.          Insurance.  CBS will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business and similarly situated against loss or damage of the kinds and
in the amounts consistent with prudent business practice and carry such other
insurance as is consistent with prudent business practice (it being understood
that self-insurance shall be permitted to the extent consistent with prudent
business practice).

 

SECTION 5.4.          Prohibition of Fundamental Changes.  CBS will not, and
will not permit any of its Material Subsidiaries to, (i) enter into any
transaction of merger, consolidation, liquidation or dissolution or (ii) Dispose
of, in one transaction or a series of related transactions, all or a substantial
part of the consolidated assets of CBS and its Subsidiaries taken as a whole,
whether now owned or hereafter acquired (excluding (x) financings by way of
sales of receivables or inventory, (y) inventory or other Property Disposed of
in the ordinary course of business and (z) obsolete or worn-out Property, tools
or equipments no longer used or useful in its business).  Notwithstanding the
foregoing provisions of this Section 5.4:

 

(a)          any Subsidiary of CBS may be merged or consolidated with or into:
(i) CBS if CBS shall be the continuing or surviving corporation or (ii) any
other such Subsidiary; provided, that (x) if any such transaction shall be
between a Subsidiary that is not a Wholly Owned Subsidiary and a Wholly Owned
Subsidiary, such Wholly Owned Subsidiary shall be the continuing or surviving
corporation and (y) if any such transaction shall be between a Subsidiary and a
Subsidiary Borrower, the continuing or surviving corporation shall be a
Subsidiary Borrower;

 

(b)          any Subsidiary of CBS may distribute, dividend or Dispose of any of
or all its Property (upon voluntary liquidation or otherwise) to CBS or a Wholly
Owned Subsidiary of CBS;

 

(c)          CBS may merge or consolidate with or into any other Person
(including, without limitation, CBS Operations) if (i) either (x) CBS is the
continuing or surviving corporation or (y) the corporation formed by such
consolidation or into which CBS is merged shall be a corporation organized under
the laws of the United States of America, any state thereof or the District of
Columbia and shall expressly assume the obligations of CBS hereunder pursuant to
a written agreement and shall have delivered to the Administrative Agent such
agreement and a certificate of a Responsible Officer and an opinion of counsel
to the effect that such merger or consolidation complies with this Section
5.4(c), and (ii) after giving effect thereto and to any repayment of Loans to be
made upon consummation thereof (it being expressly understood that no repayment
of Loans is required solely by virtue thereof), no Default or Event of Default
shall have occurred and be continuing;

 

(d)          any Subsidiary of CBS may merge or consolidate with or into any
other Person if, after giving effect thereto and to any repayment of Loans to be
made upon the consummation thereof (it being expressly understood that, except
as otherwise expressly provided in Section 4.2 with respect to

 

52

--------------------------------------------------------------------------------


 

Subsidiary Borrowers, no repayment of Loans is required solely by virtue
thereof), no Default or Event of Default shall have occurred and be continuing;

 

(e)          CBS or any Subsidiary of CBS may Dispose of its Property if, after
giving effect thereto and to any repayment of Loans to be made upon the
consummation thereof (it being expressly understood that, except as otherwise
expressly provided in Section 4.2 with respect to Subsidiary Borrowers, no
repayment of Loans is required solely by virtue thereof), no Default or Event of
Default shall have occurred and be continuing.

 

(f)           CBS or any Subsidiary of CBS may Dispose of Outdoor Europe (in
whole or in part) in one or more transactions;

 

(g)          CBS or any Subsidiary of CBS may contribute, distribute or
otherwise transfer (in one or more transactions) all or any portion of Outdoor
Americas to SeparationCo;

 

(h)          CBS or any Subsidiary of CBS may effect the Separation; and

 

(i)           SeparationCo may pay one or more dividends to its shareholders in
connection with the Separation.

 

SECTION 5.5.          Limitation on Liens.  CBS shall not, directly or
indirectly, create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien upon or with respect to any of its
Properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, in each case to secure
or provide for the payment of any Indebtedness of any Person, except:

 

(a)          purchase money Liens or purchase money security interests upon or
in any Property acquired or held by CBS or any Subsidiary of CBS in the ordinary
course of business to secure the purchase price of such Property or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such Property;

 

(b)          Liens existing on Property at the time of its acquisition (other
than any such Lien created in contemplation of such acquisition);

 

(c)          Liens on Property of Persons which become or became Subsidiaries
securing Indebtedness existing, with respect to any such Person, on the date
such Person becomes or became a Subsidiary (other than any such Lien created in
contemplation of such Person becoming a Subsidiary);

 

(d)          Liens securing Indebtedness incurred by CBS or any Subsidiary of
CBS; provided, however, that the aggregate principal amount of Indebtedness
referred to in this clause (d) secured by Liens shall not exceed $30,000,000 at
any time outstanding;

 

(e)          any Lien securing the renewal, extension or refunding of any
Indebtedness secured by any Lien permitted by clause (a), (b), (c) or (d) above
that does not extend to Indebtedness other than that which is being renewed,
extended or refunded; and

 

(f)           Liens securing Indebtedness permitted by Section 5.6(i); provided
that such Liens shall extend solely to the Property of SeparationCo and its
Subsidiaries.

 

53

--------------------------------------------------------------------------------


 

SECTION 5.6.          Limitation on Subsidiary Indebtedness.  CBS will not
permit any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness (which includes, for the purposes of this Section 5.6, any
preferred stock), except:

 

(a)          Indebtedness of any Person which is acquired by CBS or any of its
Subsidiaries after the Effective Date, which Indebtedness was outstanding prior
to the date of acquisition of such Person and was not created in anticipation
thereof;

 

(b)          any Indebtedness owing by CBS or any of its Subsidiaries to CBS or
any of its Subsidiaries (including any intercompany Indebtedness created by the
declaration of any dividend (including a note payable dividend) by any
Subsidiary to CBS or any of its other Subsidiaries);

 

(c)          Indebtedness of any Subsidiary Borrower or CBS Operations under
this Agreement;

 

(d)          Reserved;

 

(e)          Indebtedness outstanding on the Closing Date, with such
Indebtedness outstanding as of December 31, 2012 being set forth on Schedule
5.6;

 

(f)           any replacement, renewal, refinancing or extension of any
Indebtedness permitted by Section 5.6(a) through (d) or set forth on Schedule
5.6 that does not exceed the aggregate principal amount (plus associated fees
and expenses) of the Indebtedness being replaced, renewed, refinanced or
extended (except that accrued and unpaid interest may be part of any
refinancing);

 

(g)          Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets; provided, that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement and
the principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;

 

(h)          Indebtedness; provided, that after giving effect thereto the
aggregate principal amount of Indebtedness incurred pursuant to this paragraph
(h) that is outstanding on such date (it being understood that, for the purposes
of this paragraph (h), the term “Indebtedness” does not include Indebtedness
excepted by any of clauses (a) through (g) inclusive) does not exceed the
greater of (i) an aggregate principal amount in excess of 5% of Consolidated
Tangible Assets (measured by reference to the then latest financial statements
delivered pursuant to Section 5.1(a) or (b), as applicable) and (ii)
$500,000,000 at any time; and

 

(i)           Indebtedness incurred by SeparationCo or its Subsidiaries;
provided (i) such Indebtedness is incurred in contemplation of the consummation
of the Separation (whether substantially simultaneously with, or in the
reasonable judgment of the Borrower, within a reasonable time period prior to
the Separation) or following the Separation, (ii) such Indebtedness is not
guaranteed, directly or indirectly, by CBS or any of its Subsidiaries (other
than SeparationCo and its Subsidiaries) and (iii) no Default or Event of Default
shall have occurred and be continuing.

 

SECTION 5.7.  Financial Covenants.    CBS will not permit the Consolidated
Leverage Ratio as of the last day of any fiscal quarter to be more than 4.50 to
1.00.

 

54

--------------------------------------------------------------------------------


 

SECTION 5.8.          Use of Proceeds.  On and after the Effective Date, each
Borrower will use the proceeds of the Loans and will use the Letters of Credit
hereunder solely for general corporate purposes, including, without limitation,
acquisitions (in each case in compliance with all applicable legal and
regulatory requirements, including, without limitation, Regulation U and the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations thereunder); provided, that neither any Agent nor
any Lender shall have any responsibility as to the use of any of such proceeds.

 

SECTION 5.9.          Transactions with Affiliates.  Excepting (i) transactions
directly or indirectly entered into pursuant to any agreement entered into prior
to the Closing Date, (ii) transactions contemplated by any agreement directly or
indirectly entered into prior to the Closing Date, or (iii) transactions or
agreements between CBS and/or its Subsidiaries and SeparationCo and/or its
Subsidiaries in contemplation of or to effect the Separation, CBS will not, and
will not permit any of its Material Subsidiaries to, directly or indirectly
enter into any material transaction with any Affiliate of CBS except on terms at
least as favorable to CBS or such Subsidiary as it could obtain on an
arm’s-length basis.

 

SECTION 5.10.       Covenants Relating to Separation.

 

(a)          CBS shall deliver to the Administrative Agent:

 

(i)           upon their becoming publicly available copies of all material
transaction documents as the same are publicly filed (including any filings on
Form S-1, Form S-11, Form 10 or Form 11 (or any such equivalent form)) relating
to the Separation;

 

(ii)          promptly after such filing, any pro forma consolidated balance
sheets, pro forma consolidated statements of income and any other financial
information or financial statements relating to the Borrower, its Subsidiaries
and/or SeparationCo included in any documents or forms filed with the Securities
and Exchange Commission or any other governmental authority in connection with
public filings for an exchange offer, initial public offering or any other
transaction relating to the Separation; and

 

(iii)         upon consummation of the transaction pursuant to which
SeparationCo ceases to be a Wholly-Owned Subsidiary of the Borrower, an
officer’s certificate certifying as to (i) the accuracy of the representations
and warranties set forth in Article III and (ii) the absence of any Default or
Event of Default.

 

(b)          CBS will not, and will not permit any of its Subsidiaries (other
than Subsidiaries of SeparationCo) to, upon the earlier of (x) the incurrence of
Indebtedness pursuant to Section 5.6(i), or (y) SeparationCo ceasing to be a
Wholly-Owned Subsidiary, contribute to SeparationCo or any of its Subsidiaries
any asset (including cash) other than assets used in connection with Outdoor
Americas.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”);

 

(a)          (i)  any Borrower shall default in the payment when due of any
principal of any Loan or (ii) any Borrower shall default in the payment when due
of any interest on any Loan, any reimbursement obligation in respect of any LC
Disbursement, any Fee or any other amount payable by it

 

55

--------------------------------------------------------------------------------


 

hereunder and, in the case of this clause (ii), such default shall continue
unremedied for a period of five Business Days;

 

(b)          any representation, warranty or certification made or deemed made
herein (or in any modification or supplement hereto) by any Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made, deemed made or furnished;

 

(c)          (i)  CBS shall default in the performance of any of its obligations
under Section 5.7 or 5.8, (ii) CBS shall default in the performance of any of
its obligations under Section 5.4 and, in the case of this clause (ii), such
default shall continue unremedied for a period of five days after notice thereof
to CBS by the Administrative Agent or the Required Lenders (through the
Administrative Agent), or (iii) CBS shall default in the performance of any of
its other obligations under this Agreement and, in the case of this clause
(iii), such default shall continue unremedied for a period of 15 days after
notice thereof to CBS by the Administrative Agent or the Required Lenders
(through the Administrative Agent);

 

(d)          CBS or any of its Subsidiaries shall (i) fail to pay at final
maturity any Indebtedness in an aggregate amount in excess of $250,000,000, or
(ii) fail to make any payment (whether of principal, interest or otherwise),
regardless of amount, due in respect of, or fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing, any such Indebtedness, in excess of $250,000,000 if the
effect of any failure referred to in this clause (ii) has caused such
Indebtedness to become due prior to its stated maturity (it being agreed that
for purposes of this paragraph (d) only, the term “Indebtedness” shall include
obligations under any interest rate protection agreement, foreign currency
exchange agreement or other interest or exchange rate hedging agreement and that
the amount of any Person’s obligations under any such agreement shall be the net
amount that such Person could be required to pay as a result of a termination
thereof by reason of a default thereunder);

 

(e)          CBS or any of its Material Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as such debts become due;

 

(f)           CBS or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
trustee or liquidator of itself or of all or a substantial part of its Property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, or (vi) take any
corporate action for the purpose of effecting any of the foregoing;

 

(g)          a proceeding or a case shall be commenced, without the application
or consent of CBS or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of CBS or
such Material Subsidiary or of all or any substantial part of its assets or
(iii) similar relief in respect of CBS or such Material Subsidiary under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the foregoing shall
be entered and continue unstayed and in effect, for a period of 60 or more days;
or an order for relief against CBS or such Material Subsidiary shall be entered
in an involuntary case under the Bankruptcy Code;

 

56

--------------------------------------------------------------------------------


 

(h)          subject to Schedule VI(h), a final judgment or judgments for the
payment of money in excess of $250,000,000 in the aggregate shall be rendered by
one or more courts, administrative tribunals or other bodies having jurisdiction
against CBS and/or any of its Material Subsidiaries and the same shall not be
paid or discharged (or provision shall not be made for such discharge), or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and CBS or the relevant Material Subsidiary shall not, within said
period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

 

(i)           an event or condition specified in Section 5.1(e) shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, CBS or
any ERISA Affiliate shall incur or shall be reasonably likely to incur a
liability to a Plan, a Multiemployer Plan or PBGC (or any combination of the
foregoing) which would constitute a Material Adverse Effect; or

 

(j)           the guarantee (i) by CBS contained in Section 8.1 shall cease, for
any reason, to be in full force and effect or CBS shall so assert or (ii) by CBS
Operations contained in Section 8.2 shall cease, for any reason except pursuant
to Section 8.2(g), to be in full force and effect or CBS Operations shall so
assert;

 

then and in every such event (other than an event with respect to CBS described
in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to CBS, take any or all of the following
actions, at the same or different times: (I) terminate forthwith the
Commitments, (II) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of each Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding, and (III)
require that CBS deposit cash with the Administrative Agent, in an amount equal
to the Aggregate LC Exposure, as collateral security for the repayment of any
future LC Disbursements; and in any event with respect to any Borrower described
in paragraph (f) or (g) above, (A) if such Borrower is CBS, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder, shall automatically become due
and payable and CBS shall be required to deposit cash with the Administrative
Agent, in an amount equal to the Aggregate LC Exposure, as collateral security
for the repayment of any future drawings under the Letters of Credit and (B) if
such Borrower is a Subsidiary Borrower, the principal of the Loans made to such
Subsidiary Borrower then outstanding, together with accrued interest thereon and
all other liabilities of such Subsidiary Borrower accrued hereunder, shall
automatically become due and payable and such Subsidiary Borrower shall be
required to deposit cash with the Administrative Agent, in an amount equal to
the outstanding Letters of Credit issued to such Subsidiary Borrower, as
collateral security for the repayment of any future drawings under the Letters
of Credit, in each case without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by each Borrower, anything
contained herein to the contrary notwithstanding.

 

ARTICLE VII

 

THE AGENTS

 

In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders.  Each of the
Lenders and the Issuing Lenders

 

57

--------------------------------------------------------------------------------


 

hereby irrevocably authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto.  The Administrative
Agent is hereby expressly authorized by the Lenders and the Issuing Lenders,
without hereby limiting any implied authority, (a) to receive on behalf of the
Lenders and Issuing Lenders all payments of principal of and interest on the
Loans and the LC Disbursements and all other amounts due to the Lenders and the
Issuing Lenders hereunder, and promptly to distribute to each Lender and Issuing
Lender its proper share of each payment so received; (b) to give notice on
behalf of each of the Lenders to the Borrowers of any Event of Default specified
in this Agreement of which the Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender and Issuing Lender copies of all notices, financial statements and other
materials delivered by any Borrower pursuant to this Agreement as received by
the Administrative Agent.

 

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants or agreements contained in this Agreement.  The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or
other instruments or agreements.  None of the Agents, the Borrowers or CBS
Operations shall be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing, and
no provision in the Loan Documents and no course of dealing between the parties
hereto shall be deemed to create any fiduciary duty owing to any Agent, any
Lender, any Borrower, CBS Operations or any other Subsidiary, or any of their
respective Affiliates, by any party hereto.  The Administrative Agent shall in
all cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders (or, when expressly
required hereby, all the Lenders) and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders and the Issuing Lenders.  The Administrative Agent
shall, in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper Person or Persons.  Neither the
Agents nor any of their directors, officers, employees or agents shall have any
responsibility to any Borrower on account of the failure of or delay in
performance or breach by any Lender or Issuing Lender of any of its obligations
hereunder or to any Lender or Issuing Lender on account of the failure of or
delay in performance or breach by any other Agent, any other Lender or Issuing
Lender or any Borrower of any of their respective obligations hereunder or in
connection herewith.  The Administrative Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

 

The Lenders and the Issuing Lenders hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Borrowers.  Upon any such resignation, the
Required Lenders shall have the right to appoint from the Lenders a successor. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders,

 

58

--------------------------------------------------------------------------------


 

appoint from the Lenders a successor Administrative Agent which shall be a bank
with an office in New York, New York, having a combined capital and surplus of
at least $500,000,000 or an affiliate of any such bank, which successor shall be
acceptable to CBS (such acceptance not to be unreasonably withheld).  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
bank, such successor shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After the Administrative Agent’s resignation hereunder,
the provisions of this Article and Section 9.5 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

With respect to the Loans made by them and their LC Exposure hereunder, the
Agents in their individual capacity and not as Agents shall have the same rights
and powers as any other Lender and may exercise the same as though they were not
Agents, and the Agents and their affiliates may accept deposits from, lend money
to and generally engage in any kind of business with the Borrowers or any of
their respective Subsidiaries or any Affiliate thereof as if they were not
Agents.

 

Each Lender agrees (i) to reimburse the Administrative Agent in the amount of
its pro rata share (based on its Total Facility Percentage or, after the date on
which the Loans shall have been paid in full, based on its Total Facility
Percentage immediately prior to such date) of any reasonable, out-of-pocket
expenses incurred for the benefit of the Lenders by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders, which shall not have been
reimbursed by or on behalf of any Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by it under this Agreement, to the extent the same
shall not have been reimbursed by or on behalf of CBS; provided, that no Lender
shall be liable to the Administrative Agent or any such director, officer,
employee or agent for any portion of such liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Administrative Agent or any of its directors, officers, employees or agents.

 

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or Issuing Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or Issuing Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Neither the Co-Documentation Agents, the Syndication Agent, the Joint Lead
Arrangers nor any managing agent shall have any duties or responsibilities
hereunder in its capacity as such.

 

ARTICLE VIII

 

GUARANTEES

 

SECTION 8.1.          CBS Guarantee.  (a)  Guarantee.  In order to induce the
Administrative Agent and the Lenders to become bound by this Agreement and to
make the Loans

 

59

--------------------------------------------------------------------------------


 

hereunder to the Subsidiary Borrowers, and in consideration thereof, CBS hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to the Administrative Agent, for the ratable benefit of the Lenders, the
prompt and complete payment and performance by each Subsidiary Borrower when due
(whether at stated maturity, by acceleration or otherwise) of the Subsidiary
Borrower Obligations, and CBS further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.1(a).  The guarantee
contained in this Section 8.1(a), subject to Section 8.1(e), shall remain in
full force and effect until the Subsidiary Borrower Obligations are paid in full
and the Commitments are terminated, notwithstanding that from time to time prior
thereto any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations.  CBS agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability under this Section 8.1, it will notify the Administrative Agent
and such Lender in writing that such payment is made under the guarantee
contained in this Section 8.1 for such purpose.  No payment or payments made by
any Subsidiary Borrower or any other Person or received or collected by the
Administrative Agent or any Lender from any Subsidiary Borrower or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Subsidiary Borrower Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of CBS under this Section 8.1 which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Subsidiary Borrower Obligations until, subject to Section
8.1(e), the Subsidiary Borrower Obligations are paid in full and the Commitments
are terminated.  Notwithstanding any other provision herein, the maximum
liability of CBS under this Section 8.1 shall in no event exceed the amount
which can be guaranteed by CBS under applicable law.

 

(b)          No Subrogation, etc.  Notwithstanding any payment or payments made
by CBS hereunder, or any setoff or application of funds of CBS by the
Administrative Agent or any Lender, CBS shall not be entitled to be subrogated
to any of the rights of the Administrative Agent or any Lender against any
Subsidiary Borrower or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Subsidiary Borrower Obligations, nor shall CBS seek or be entitled to seek any
contribution, reimbursement, exoneration or indemnity from or against any
Subsidiary Borrower in respect of payments made by CBS hereunder, until all
amounts owing to the Administrative Agent and the Lenders by the Subsidiary
Borrowers on account of the Subsidiary Borrower Obligations are paid in full and
the Commitments are terminated.  So long as the Subsidiary Borrower Obligations
remain outstanding, if any amount shall be paid by or on behalf of any
Subsidiary Borrower or any other Person to CBS on account of any of the rights
waived in this Section 8.1, such amount shall be held by CBS in trust,
segregated from other funds of CBS, and shall, forthwith upon receipt by CBS, be
turned over to the Administrative Agent in the exact form received by CBS (duly
indorsed by CBS to the Administrative Agent, if required), to be applied against
the Subsidiary Borrower Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.

 

(c)          Amendments, etc. with respect to the Subsidiary Borrower
Obligations.  CBS shall remain obligated under this Section 8.1 notwithstanding
that, without any reservation of rights against CBS, and without notice to or
further assent by CBS, any demand for payment of or reduction in the principal
amount of any of the Subsidiary Borrower Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender,
and any of the Subsidiary Borrower Obligations continued, and the Subsidiary
Borrower Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and this Agreement and any
other documents executed and delivered in connection herewith may be

 

60

--------------------------------------------------------------------------------


 

amended, modified, supplemented or terminated, in whole or in part, as the
Required Lenders (or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Subsidiary Borrower Obligations may be sold, exchanged, waived, surrendered or
released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Subsidiary Borrower Obligations or for the guarantee
contained in this Section 8.1 or any property subject thereto.

 

(d)          Guarantee Absolute and Unconditional.  CBS waives any and all
notice of the creation, renewal, extension or accrual of any of the Subsidiary
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 8.1 or
acceptance of the guarantee contained in this Section 8.1; the Subsidiary
Borrower Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 8.1; and all dealings between CBS
or the Subsidiary Borrowers, on the one hand, and the Administrative Agent and
the Lenders, on the other, shall likewise be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section
8.1.  CBS waives diligence, presentment, protest and demand for payment and
notice of default or nonpayment to or upon CBS or any Subsidiary Borrower with
respect to the Subsidiary Borrower Obligations.  The guarantee contained in this
Section 8.1 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Subsidiary Borrower Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender, (b)
the legality under applicable requirements of law of repayment by the relevant
Subsidiary Borrower of any Subsidiary Borrower Obligations or the adoption of
any requirement of law purporting to render any Subsidiary Borrower Obligations
null and void, (c) any defense, setoff or counterclaim (other than a defense of
payment or performance by the applicable Subsidiary Borrower) which may at any
time be available to or be asserted by CBS against the Administrative Agent or
any Lender, or (d) any other circumstance whatsoever (with or without notice to
or knowledge of CBS or any Subsidiary Borrower) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Subsidiary
Borrower for any of its Subsidiary Borrower Obligations, or of CBS under the
guarantee contained in this Section 8.1, in bankruptcy or in any other
instance.  When the Administrative Agent or any Lender is pursuing its rights
and remedies under this Section 8.1 against CBS, the Administrative Agent or any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Subsidiary Borrower or any other Person or against
any collateral security or guarantee for the Subsidiary Borrower Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from any Subsidiary Borrower or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Subsidiary Borrower or any such other Person or of
any such collateral security, guarantee or right of offset, shall not relieve
CBS of any liability under this Section 8.1, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent and the Lenders against CBS.

 

(e)          Reinstatement.  The guarantee contained in this Section 8.1 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Subsidiary Borrower Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

61

--------------------------------------------------------------------------------


 

(f)           Payments.  CBS hereby agrees that any payments in respect of the
Subsidiary Borrower Obligations pursuant to this Section 8.1 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1.  Notwithstanding the
foregoing, any payments in respect of the Subsidiary Borrower Obligations
pursuant to this Section 8.1 with respect to any Loan denominated in any Foreign
Currency (including principal of or interest on any such Loan or other amounts)
hereunder shall be made without setoff or counterclaim to the Administrative
Agent at its offices at J.P. Morgan Europe Limited, 125 London Wall, London,
England EC2Y 5AJ, United Kingdom, in the relevant Foreign Currency and in
immediately available funds.

 

SECTION 8.2.          CBS Operations Guarantee.  (a)  Guarantee.  In order to
induce the Administrative Agent and the Lenders to become bound by this
Agreement and to make the Loans hereunder to CBS, and in consideration thereof,
CBS Operations hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the ratable
benefit of the Lenders, the prompt and complete payment and performance by CBS
when due (whether at stated maturity, by acceleration or otherwise) of the CBS
Obligations, and CBS Operations further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.2(a).  The guarantee
contained in this Section 8.2(a), subject to Section 8.2(e), shall remain in
full force and effect until the CBS Obligations are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
CBS may be free from any CBS Obligations.  CBS Operations agrees that whenever,
at any time, or from time to time, it shall make any payment to the
Administrative Agent or any Lender on account of its liability under this
Section 8.2, it will notify the Administrative Agent and such Lender in writing
that such payment is made under the guarantee contained in this Section 8.2 for
such purpose.  No payment or payments made by CBS or any other Person or
received or collected by the Administrative Agent or any Lender from CBS or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the CBS Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of CBS Operations under this Section 8.2
which, notwithstanding any such payment or payments, shall remain liable for the
unpaid and outstanding CBS Obligations until, subject to Section 8.2(e), the CBS
Obligations are paid in full and the Commitments are terminated. 
Notwithstanding any other provision herein, the maximum liability of CBS
Operations under this Section 8.2 shall in no event exceed the amount which can
be guaranteed by CBS Operations under applicable law or the amount as a result
of which the Section would not be fully enforceable against CBS Operations.

 

(b)          No Subrogation, etc.  Notwithstanding any payment or payments made
by CBS Operations hereunder, or any setoff or application of funds of CBS
Operations by the Administrative Agent or any Lender, CBS Operations shall not
be entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against CBS or against any collateral security or guarantee or right
of offset held by the Administrative Agent or any Lender for the payment of the
CBS Obligations, nor shall CBS Operations seek or be entitled to seek any
contribution, reimbursement, exoneration or indemnity from or against CBS in
respect of payments made by CBS Operations hereunder, until all amounts owing to
the Administrative Agent and the Lenders by CBS on account of the CBS
Obligations are paid in full and the Commitments are terminated.  So long as the
CBS Obligations remain outstanding, if any amount shall be paid by or on behalf
of CBS or any other Person to CBS Operations on account of any of the rights
waived in this Section 8.2, such amount shall be held by CBS Operations in
trust, segregated from other funds of CBS Operations, and shall, forthwith upon
receipt by CBS Operations, be turned over to the Administrative Agent in the
exact form received by CBS Operations (duly indorsed by CBS

 

62

--------------------------------------------------------------------------------


 

Operations to the Administrative Agent, if required), to be applied against the
CBS Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

 

(c)          Amendments, etc. with respect to the CBS Obligations.  CBS
Operations shall remain obligated under this Section 8.2 notwithstanding that,
without any reservation of rights against CBS Operations, and without notice to
or further assent by CBS Operations, any demand for payment of or reduction in
the principal amount of any of the CBS Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender,
and any of the CBS Obligations continued, and the CBS Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Required Lenders (or all Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the CBS Obligations may be sold, exchanged, waived,
surrendered or released.  Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any lien at any time
held by it as security for the CBS Obligations or for the guarantee contained in
this Section 8.2 or any property subject thereto.

 

(d)          Guarantee Absolute and Unconditional.  CBS Operations waives any
and all notice of the creation, renewal, extension or accrual of any of the CBS
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 8.2 or acceptance of the
guarantee contained in this Section 8.2; the CBS Obligations shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 8.2;
and all dealings between CBS Operations or CBS, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 8.2.  CBS Operations waives diligence,
presentment, protest and demand for payment and notice of default or nonpayment
to or upon CBS Operations or CBS with respect to the CBS Obligations.  The
guarantee contained in this Section 8.2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement, any of the CBS Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) the legality under applicable requirements of law of repayment by
CBS of any CBS Obligations or the adoption of any requirement of law purporting
to render any CBS Obligations null and void, (c) any defense, setoff or
counterclaim (other than a defense of payment or performance by CBS) which may
at any time be available to or be asserted by CBS Operations against the
Administrative Agent or any Lender, or (d) any other circumstance whatsoever
(with or without notice to or knowledge of CBS Operations or CBS) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of CBS for any of its CBS Obligations, or of CBS Operations under the
guarantee contained in this Section 8.2, in bankruptcy or in any other
instance.  When the Administrative Agent or any Lender is pursuing its rights
and remedies under this Section 8.2 against CBS Operations, the Administrative
Agent or any Lender may, but shall be under no obligation to, pursue such rights
and remedies as it may have against CBS or any other Person or against any
collateral security or guarantee for the CBS Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any Lender
to pursue such other rights or remedies or to collect any payments from CBS or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of CBS or any
such other Person or of any such collateral security, guarantee or right of
offset, shall not relieve CBS Operations of any liability under this Section
8.2, and shall not impair or affect the rights and remedies,

 

63

--------------------------------------------------------------------------------


 

whether express, implied or available as a matter of law, of the Administrative
Agent and the Lenders against CBS Operations.

 

(e)          Reinstatement.  The guarantee contained in this Section 8.2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the CBS Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of CBS or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, CBS or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

(f)           Payments.  CBS Operations hereby agrees that any payments in
respect of the CBS Obligations pursuant to this Section 8.2 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1.  Notwithstanding the
foregoing, any payments in respect of the CBS Obligations pursuant to this
Section 8.2 with respect to any Loan denominated in any Foreign Currency
(including principal of or interest on any such Loan or other amounts) hereunder
shall be made without setoff or counterclaim to the Administrative Agent at its
offices at J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y
5AJ, United Kingdom, in the relevant Foreign Currency and in immediately
available funds.

 

(g)          Release of Guarantee.  Notwithstanding the foregoing, the guarantee
contained in this Section 8.2 shall be released on the earlier of the date on
which (i) all notes, debentures and bonds now or hereafter issued by CBS which
carry a CBS Operations guarantee (the “Bonds”) are paid in full or (ii) the
guarantees of CBS Operations with respect to the Bonds are released.  On such
date, this Section 8.2, including without limitation Section 8.2(e), shall be
deemed to have no legal effect whatsoever.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1.          Notices.  Notices and other communications provided for
herein shall be in writing (or, where permitted to be made by telephone, shall
be confirmed promptly in writing) and shall be delivered by hand or overnight
courier service, mailed or sent by telecopier as follows:

 

(a)          if to CBS, to it at 51 W. 52nd Street, New York, New York 10019,
Attention of Treasurer (Telecopy No. (212) 597-4164), with a copy to General
Counsel (Telecopy No. (212) 975-4215);

 

(b)          if to CBS Operations, to it at 51 W. 52nd Street, New York, New
York 10019, Attention of Treasurer (Telecopy No. (212) 597-4164), with a copy to
General Counsel (Telecopy No. (212) 975-4215);

 

(c)          if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, New York, 10179, Attention: Sandeep
Parihar (Telecopy No. (212) 270-3279), with a copy to (i) JPMorgan Chase Bank,
N.A., Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention: Jeremy M. Jones (Telecopy No. (713) 750-2878) and (ii) if such
notice or other communication relates to a Multi-Currency Revolving Loan
(including any Revolving Credit Borrowing Request for a Multi-Currency Revolving
Loan), J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ,
United Kingdom, Attention: Sue Dalton (Telecopy No. 011-44-207-777-2360);

 

64

--------------------------------------------------------------------------------


 

(d)          if to any Issuing Lender, to it at the address for notices
specified in the applicable Issuing Lender Agreement;

 

(e)          if to a Lender, to it at its address (or telecopy number) set forth
in Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto; and

 

(f)           if to a Subsidiary Borrower, to it at its address set forth in the
relevant Subsidiary Borrower Request.

 

Notwithstanding the foregoing, each of CBS, any other Borrower, the
Administrative Agent, any Issuing Lender and any Lender may, in its discretion,
provide any notice, report or other information to be provided under this
Agreement to a Lender by (i) electronic mail to the electronic mail address
provided by such Lender in its Administrative Questionnaire and/or (ii) through
access to a web site.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on (A) the date of receipt if delivered by hand or overnight
courier service or sent by telecopy or electronic mail, (B) the date of posting
if given by web site access, (C) the date of such telephone call, if permitted
by the terms hereof and if promptly confirmed in writing, or (D) on the date
that is five Business Days after dispatch by registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.1 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.1.  Any party hereto may change
its address or telecopy number for notices and other communications hereunder by
written notice to the Borrowers and the Administrative Agent.

 

SECTION 9.2.          Survival of Agreement.  All representations and warranties
made hereunder and in any certificate delivered pursuant hereto or in connection
herewith shall be considered to have been relied upon by the Agents and the
Lenders and shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder, regardless of any
investigation made by the Agents or the Lenders or on their behalf.

 

SECTION 9.3.          Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of each Borrower, each Agent and each Lender and their
respective successors and assigns, except that CBS shall not have the right to
assign its rights or obligations hereunder or any interest herein without the
prior consent of all the Lenders.

 

SECTION 9.4.          Successors and Assigns.  (a)  Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party, and all covenants, promises
and agreements by or on behalf of each Borrower, any Agent or any Lender that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

(b)          Each Lender may assign to one or more assignees (other than a
natural person, a Defaulting Lender or any of its Subsidiaries, or any of the
Borrowers or any of their respective Subsidiaries or Affiliates) all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment or Swingline Commitment and the Loans at the
time owing to it); provided, however, that (i) except during the existence of an
Event of Default under clause (a), (f) or (g) of Article VI or in the case of an
assignment to a Lender or a Lender Affiliate (other than if at the time of such
assignment, such Lender or Lender Affiliate would be entitled to require any
Borrower to pay greater amounts under Section 2.20(a) than if no such assignment
had occurred, in which case such assignment shall be subject to the consent
requirement of this clause (i)), CBS, the Administrative Agent and each Issuing
Lender must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed, (ii) (x) except in the case of
assignments to any Person that is a

 

65

--------------------------------------------------------------------------------


 

Lender prior to giving effect to such assignment, the amount of the aggregate
Commitments and/or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or, if applicable, the Dollar equivalent thereof) (or such lesser
amount as may be agreed by the Administrative Agent) and (y) the amount of the
aggregate Commitments and/or Loans retained by any assigning Lender (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 (or,
if applicable, the Dollar equivalent thereof) (or such lesser amount as may be
agreed by the Administrative Agent), unless (in the case of clause (x) or (y)
above) the assigning Lender’s Commitment and Loans (other than any Competitive
Loans) are being reduced to $0 pursuant to such assignment, (iii) the assignor
and assignee shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500 and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  Upon acceptance and
recording pursuant to Section 9.4(e), from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five Business Days after the execution thereof (or any lesser period to
which the Administrative Agent and CBS may agree), (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto (but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.20 and 9.5, as well as to any Fees accrued for its account hereunder and
not yet paid)).  Notwithstanding the foregoing, any Lender or Issuing Lender
assigning its rights and obligations under this Agreement may maintain any
Competitive Loans or Letters of Credit made or issued by it outstanding at such
time, and in such case shall retain its rights hereunder in respect of any Loans
or Letters of Credit so maintained until such Loans or Letters of Credit have
been repaid or terminated in accordance with this Agreement.

 

(c)          By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim created
by such assigning Lender, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other instrument or document
furnished pursuant hereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or the financial condition of CBS or any of
its Subsidiaries or the performance or observance by CBS or any of its
Subsidiaries of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 3.2 and 5.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Agent or Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in

 

66

--------------------------------------------------------------------------------


 

accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)          The Administrative Agent, acting for this purpose as agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive in the absence of manifest error and each Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by any Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of CBS, the Administrative Agent
and each Issuing Lender to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to CBS.

 

(f)           Each Lender may without the consent of any Borrower, the Agents or
any Issuing Lender sell participations to one or more banks, other financial
institutions or other entities (provided, that any such other entity is a not a
competitor of CBS or any Affiliate of CBS) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks, financial institutions or other
entities shall be entitled to the benefit of (and the limitations and
obligations of) the cost protection provisions contained in Sections 2.15, 2.16
and 2.20 to the same extent as if they were Lenders, (iv) no participant shall
be entitled to receive any greater amount pursuant to Section 2.20 than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such participant
had no such transfer occurred and (v) the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of each
Borrower relating to the Loans and the Letters of Credit and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
or LC Disbursements, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans or LC Disbursements or of LC Fees
or Facility Fees, increasing the amount of or extending the Commitments or
releasing the guarantee contained in Section 8.1 or 8.2 (except in accordance
with Section 8.2(g)), in each case to the extent the relevant participant is
directly affected thereby).  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant

 

67

--------------------------------------------------------------------------------


 

Register shall be conclusive absent manifest error, and such Lender, the
Borrowers and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(g)          Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.4, disclose to the assignee or participant or proposed assignee or participant
any information relating to any Borrower furnished to such Lender by or on
behalf of such Borrower; provided, that, prior to any such disclosure of
information designated by such Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute a Confidentiality
Agreement whereby such assignee or participant shall agree (subject to the
exceptions set forth therein) to preserve the confidentiality of such
confidential information.  A copy of each such Confidentiality Agreement
executed by an assignee shall be promptly furnished to CBS.  It is understood
that confidential information relating to the Borrowers would not ordinarily be
provided in connection with assignments or participations of Competitive Loans.

 

(h)          Notwithstanding the limitations set forth in paragraph (b) above,
(i) any Lender may at any time assign or pledge all or any portion of its rights
under this Agreement to a Federal Reserve Bank and (ii) any Lender which is a
“fund” may at any time assign or pledge all or any portion of its rights under
this Agreement to secure such Lender’s indebtedness, in each case without the
prior written consent of any Borrower, the Administrative Agent or any Issuing
Lender; provided, that each such assignment shall be made in accordance with
applicable law and no such assignment shall release a Lender from any of its
obligations hereunder.  In order to facilitate any such assignment, each
Borrower shall, at the request of the assigning Lender, duly execute and deliver
to the assigning Lender a registered promissory note or notes evidencing the
Loans made to such Borrower by the assigning Lender hereunder.

 

(i)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Bank to
the Administrative Agent and the relevant Borrower, the option to provide to
such Borrower all or any part of any Loan that such Granting Bank would
otherwise be obligated to make to such Borrower pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Bank shall
be obligated to make such Loan pursuant to the terms hereof.  The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Bank to
the same extent, and as if, such Loan were made by such Granting Bank.  Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Bank).  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the relevant Borrower, the Administrative Agent and the Issuing
Lenders and without paying any processing fee therefor, assign all or a portion
of its interests in any Loans to the Granting Bank or to any financial
institutions (consented to by such Borrower, the Administrative Agent and each
Issuing Lender) providing liquidity and/or credit support to or for the account
of such SPC to support the funding or maintenance of Loans and (ii) disclose on
a confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.  This section may not be amended
without the written consent of any SPC which has been identified as such by

 

68

--------------------------------------------------------------------------------


 

the Granting Bank to the Administrative Agent and the relevant Borrower and
which then holds any Loan pursuant to this paragraph (i).

 

(j)           Neither CBS nor any Subsidiary Borrower shall assign or delegate
any of its rights or duties hereunder without the prior consent of all the
Lenders; provided, CBS may assign or delegate any of its rights or duties
hereunder (excepting its rights and duties pursuant to Section 8.1) to any
Subsidiary Borrower and any Subsidiary Borrower may assign or delegate any of
its rights or duties hereunder to CBS or (excepting CBS Operations’ rights and
duties pursuant to Section 8.2) to any other Subsidiary Borrower, in each case
without the prior consent of the Lenders unless such assignment would adversely
affect the Lenders; provided, further, CBS may and any Subsidiary Borrower may
assign or delegate any of its rights and duties hereunder pursuant to a merger
or consolidation permitted by Section 5.4(b) or (d) without the prior consent of
the Lenders.

 

SECTION 9.5.          Expenses; Indemnity.  (a)  CBS agrees to pay all
reasonable legal and other out-of-pocket expenses incurred by J.P. Morgan
Securities LLC and Citigroup Global Markets Inc., in their capacities as Joint
Lead Arrangers, and by the Administrative Agent and their respective affiliates
in connection with the preparation, negotiation, execution and delivery of this
Agreement or in connection with any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by any Agent, any Lender or any Issuing Lender in
connection with the enforcement or protection of the rights of the Agents, the
Lenders or the Issuing Lenders under this Agreement or in connection with the
Loans made or the Letters of Credit issued hereunder, including, without
limitation, the reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, counsel for J.P. Morgan Securities LLC and CGMI, in their
capacities as Joint Lead Arrangers, and the Administrative Agent, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel for any Agent, Lender or Issuing Lender.

 

(b)          CBS agrees to indemnify and hold harmless each Agent, each Lender,
each Issuing Lender and each of their respective directors, officers, employees,
affiliates and agents (each, an “Indemnified Person”) against, and to reimburse
each Indemnified Person, upon its demand, for, any losses, claims, damages,
liabilities or other expenses (“Losses”), to which such Indemnified Person
becomes subject insofar as such Losses arise out of or in any way relate to or
result from (i) the execution or delivery of this Agreement, any Letter of
Credit or any agreement or instrument contemplated hereby (and any amendment
hereto or thereto), the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby or (ii) the use (or proposed use) of
the proceeds of the Loans or other extensions of credit hereunder, including,
without limitation, Losses consisting of reasonable legal, settlement or other
expenses incurred in connection with investigating, defending or participating
in any legal proceeding relating to any of the foregoing (whether or not such
Indemnified Person is a party thereto); provided, that the foregoing will not
apply to any Losses to which an Indemnified Person becomes subject to the extent
they are found by a final decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.  No Indemnified Person shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (provided, that the
foregoing will not apply to any Losses to the extent they are found by a final
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Person).

 

(c)          To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against an Indemnified
Person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in

 

69

--------------------------------------------------------------------------------


 

connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(d)          Each Lender shall indemnify within ten days after demand therefor,
the Administrative Agent for the full amount of any Taxes, and CBS for the full
amount of any Excluded Taxes, imposed by any Governmental Authority which are
attributable to such Lender that are payable or paid by the Administrative Agent
(other than such amounts which are paid or indemnified by any Borrower pursuant
hereto) and/or CBS, as the case may be, and all reasonable expenses arising
therefrom or with respect thereto as determined by the indemnified party in good
faith; provided, that no Lender shall be liable to the indemnified party for the
portion of any interest, expenses, or penalties resulting from the gross
negligence or willful misconduct of the indemnified party or any of its
directors, officers, employees or agents. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or CBS,
as the case may be, shall be conclusive absent manifest error.

 

(e)          The provisions of this Section 9.5 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any investigation made by or on behalf of any
Agent or Lender.  All amounts under this Section 9.5 shall be payable on written
demand therefor.

 

SECTION 9.6.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Agent and each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Agent or Lender to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement or the Administrative Agent Fee Letter held by
such Agent or Lender which shall be due and payable.  The rights of each Agent
and each Lender under this Section 9.6 are in addition to other rights and
remedies (including other rights of setoff) which such Agent or Lender may have.

 

SECTION 9.7.          APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.8.          Waivers; Amendment.  (a)  No failure or delay of any
Agent, any Issuing Lender or any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents, the Issuing Lenders and the Lenders hereunder are cumulative and are
not exclusive of any rights or remedies which they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Borrower from any such provision shall in any event be effective unless the same
shall be permitted by paragraph (b) below, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given. 
No notice or demand on any Borrower in any case shall entitle any Borrower to
any other or further notice or demand in similar or other circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement in writing entered into by
the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) reduce the amount or extend the scheduled date of maturity
of any Loan or of any installment thereof, or reduce the stated amount of any LC
Disbursement, interest or fee payable hereunder or extend the scheduled date of
any payment thereof or

 

70

--------------------------------------------------------------------------------


 

increase the amount or extend the expiration date of any Commitment of any
Lender, in each case without the prior written consent of each Lender directly
affected thereby; (ii) amend, modify or waive any provision of this Section
9.8(b) or Section 2.24(c), or reduce the percentage specified in the definition
of “Required Lenders”, release the guarantee contained in Section 8.1 or 8.2
(except in accordance with Section 8.2(g)) or consent to the assignment or
delegation by CBS or any Subsidiary Borrower of any of its rights and
obligations under this Agreement (except (A) by CBS (excepting its rights and
duties pursuant to Section 8.1) to any Subsidiary Borrower or (B) by any
Subsidiary Borrower to CBS or (excepting CBS Operations’ rights and duties
pursuant to Section 8.2) to any other Subsidiary Borrower and as set forth in
Section 9.4(j)), in each case without the prior written consent of all the
Lenders; (iii) amend, modify or waive Section 2.17(a) in a manner that would
alter the pro rata allocation of payments required thereby without the prior
written consent of all the Lenders (other than to extend the Maturity Date
applicable to the Loans and Commitments of consenting Lenders and to compensate
such Lenders for consenting to such extension; provided, that (A) no amendment
permitted by this parenthetical shall reduce the amount of or defer any payment
of principal, interest or fees to non-extending Lenders and (B) the opportunity
to agree to such extension and receive such compensation shall be offered on
equal terms to all the Lenders); or (iv) amend, modify or waive any provision of
Article VII without the prior written consent of each Agent affected thereby;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lenders
or the Issuing Lenders hereunder in such capacity without the prior written
consent of the Administrative Agent, each Swingline Lender directly affected
thereby or each Issuing Lender directly affected thereby, as the case may be.

 

SECTION 9.9.          Entire Agreement.  This Agreement (together with the
Issuing Lender Agreements, the Subsidiary Borrower Designations, the Subsidiary
Borrower Requests and the Administrative Agent Fee Letter and certain other fee
letters) constitutes the entire contract between the parties relative to the
subject matter hereof.  Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement.  Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

SECTION 9.10.       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11.       Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 9.12.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which constitute an original but all of which when taken
together shall constitute but one contract, and shall become effective as
provided in Section 9.3.

 

71

--------------------------------------------------------------------------------


 

SECTION 9.13.       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.14.       Jurisdiction; Consent to Service of Process.  (a)  CBS, CBS
Operations and each Borrower hereby irrevocably and unconditionally submits, for
itself and its Property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each Subsidiary Borrower designates and
directs CBS at its offices at 51 W. 52nd Street, New York, New York 10019, as
its agent to receive service of any and all process and documents on its behalf
in any legal action or proceeding referred to in this Section 9.14 in the State
of New York and agrees that service upon such agent shall constitute valid and
effective service upon such Subsidiary Borrower and that failure of CBS to give
any notice of such service to any Subsidiary Borrower shall not affect or impair
in any way the validity of such service or of any judgment rendered in any
action or proceeding based thereon.  Nothing in this Agreement shall affect any
right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its Properties in
the courts of any jurisdiction.

 

(b)          Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.15.       Confidentiality.  (a)  Each Lender agrees to keep
confidential and not to disclose (and to cause its affiliates, officers,
directors, employees, agents and representatives to keep confidential and not to
disclose) and, at the request of CBS (except as provided below or if such Lender
is required to retain any Confidential Information (as defined below) pursuant
to customary internal or banking practices, bank regulations or applicable law),
promptly to return to CBS or destroy the Confidential Information and all copies
thereof, extracts therefrom and analyses or other materials based thereon,
except that such Lender shall be permitted to disclose Confidential Information
(i) to such of its officers, directors, employees, agents, affiliates and
representatives as need to know such Confidential Information in connection with
such Lender’s participation in this Agreement, each of whom shall be informed by
such Lender of the confidential nature of the Confidential Information and shall
agree to be bound by the terms of this Section 9.15; (ii) to the extent required
by applicable laws and regulations or by any subpoena or similar legal process
or requested by any Governmental Authority or agency or self-regulatory body
having jurisdiction over such Lender or any affiliate of such Lender; provided,
however, that, except in the case of disclosure to bank regulators or examiners
in accordance with customary banking practices, if legally permitted written
notice of each instance in which Confidential Information is required or
requested to be disclosed shall be furnished to CBS not less than 30 days prior
to the expected date of such disclosure or, if 30 days’ notice is not
practicable under the circumstances, as

 

72

--------------------------------------------------------------------------------


 

promptly as practicable under the circumstances; (iii) to the extent such
Confidential Information (A) is or becomes publicly available other than as a
result of a breach of this Agreement, (B) becomes available to such Lender on a
non-confidential basis from a source other than a party to this Agreement or any
other party known to such Lender to be bound by an agreement containing a
provision similar to this Section 9.15 or (C) was available to such Lender on a
non-confidential basis prior to this disclosure to such Lender by a party to
this Agreement or any other party known to such Lender to be bound by an
agreement containing a provision similar to this Section 9.15; (iv) as permitted
by Section 9.4(g); or (v) to the extent CBS shall have consented to such
disclosure in writing. As used in this Section 9.15, “Confidential Information”
shall mean any materials, documents or information furnished by or on behalf of
any Borrower in connection with this Agreement designated by or on behalf of
such Borrower as confidential.

 

(b)          Each Lender (i) agrees that, except to the extent the conditions
referred to in subclause (A), (B) or (C) of clause (iii) of paragraph (a) above
have been met and as provided in paragraph (c) below, (A) it will use the
Confidential Information only in connection with its participation in this
Agreement and (B) it will not use the Confidential Information in connection
with any other matter or in a manner prohibited by any law, including, without
limitation, the securities laws of the United States and (ii) understands that
breach of this Section 9.15 might seriously prejudice the interest of the
Borrowers and that the Borrowers are entitled to equitable relief, including an
injunction, in the event of such breach.

 

(c)          Notwithstanding anything to the contrary contained in this Section
9.15, each Agent and each Lender shall be entitled to retain all Confidential
Information for so long as it remains an Agent or a Lender to use solely for the
purposes of servicing the credit and protecting its rights hereunder.

 

SECTION 9.16.       Patriot Act Notice.   Each Lender and each Agent (for itself
and not on behalf of any other party) hereby notifies the Borrowers and CBS
Operations that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrowers
and CBS Operations, which information includes the name and address of the
Borrowers and CBS Operations and other information that will allow such Lender
or such Agent, as applicable, to identify the Borrowers and CBS Operations in
accordance with the Patriot Act.

 

SECTION 9.17.       Amendment and Restatement.  Upon the Agreement becoming
effective as provided in Section 4.1, this Agreement shall amend and restate the
Existing Credit Agreement, and the commitments provided for in the Existing
Credit Agreement shall cease to be in effect and shall be replaced in full by
the Commitments pursuant to this Agreement.

 

[Remainder of the page left blank intentionally; Signature page to follow.]

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CBS CORPORATION

 

 

 

 

 

By:

/s/ Joseph Ianniello

 

 

 

Name:

Joseph Ianniello

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

CBS OPERATIONS INC.

 

 

 

 

 

By:

/s/ Joseph Ianniello

 

 

 

Name:

Joseph Ianniello

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Tina Ruyter

 

 

 

Name:

Tina Ruyter

 

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

 

Name:

Michael Vondriska

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Lisa M. Webster

 

 

 

Name:

Lisa M. Webster

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

 

Name:

Sherrese Clarke

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Ola Anderssen

 

 

 

Name:

Ola Anderssen

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Alex Daw

 

 

 

Name:

Alex Daw

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

 

Name:

Joselin Fernandes

 

 

Title:

Associate Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A. as a Lender

 

 

 

 

 

By:

/s/ Jessica Belanger

 

 

 

Name:

Jessica Belanger

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Gregory Paul

 

 

 

Name:

Gregory Paul

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Maria Mulic

 

 

 

Name:

Maria Mulic

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender

 

 

 

 

 

By:

/s/ Christopher Day

 

 

 

Name:

Christopher Day

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Wei-Jen Yuan

 

 

 

Name:

Wei-Jen Yuan

 

 

Title:

Associate

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

 

Name:

Bertram H. Tang

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ David W. Kee

 

 

 

Name:

David W. Kee

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr.

 

 

 

Name:

Thomas J. Tarasovich, Jr.

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

 

 

Name:

Stephen Giacolone

 

 

Title:

Assistant Vice President – G011

 

 

 

 

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

 

 

Name:

Julia R. Franklin

 

 

Title:

Vice President – F014

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Colleen McEvoy

 

 

 

Name:

Colleen McEvoy

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Steve Levi

 

 

 

Name:

Steve Levi

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------